Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of
March 23, 2012 is among Energy Transfer Equity, L.P., a Delaware limited
partnership (the “Borrower”), the several banks and other financial institutions
signatories hereto, and Credit Suisse AG, as Administrative Agent for the
Lenders (the “Administrative Agent”).

RECITALS

A. The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of September 20, 2010 (as amended by Amendment No. 1
to Credit Agreement dated as of November 11, 2010, and as further amended,
modified or supplemented prior to the date hereof, the “Existing Credit
Agreement”).

B. The Borrower has requested that the Existing Credit Agreement be amended such
that, after giving effect to all such amendments, it shall be in the form of the
Amended and Restated Credit Agreement attached hereto as Exhibit A (the “Amended
and Restated Credit Agreement”), subject to the satisfaction of the conditions
precedent to effectiveness referred to in Section 2 hereof.

C. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower and the Majority Lenders agree as
follows:

1. Amendment and Restatement of Existing Credit Agreement. Subject to the terms
and conditions set forth herein, the Existing Credit Agreement shall be amended
and restated on the Restatement Effective Date as the Amended and Restated
Credit Agreement and any term or provision of the Existing Credit Agreement
which is different from that set forth in the Amended and Restated Credit
Agreement shall be replaced and superseded in all respects by the terms and
provisions of the Amended and Restated Credit Agreement.

2. Amendment Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received:

(i) an original counterpart of this Amendment, duly executed by the Borrower,
the Administrative Agent, each Guarantor and the Majority Lenders; and

(ii) a certificate signed by a Responsible Officer of the Borrower certifying
that the representations and warranties of the Borrower set forth in Section 5
of this Amendment shall be true and correct.

The date on which such conditions have been satisfied (or waived) is referred to
herein as the “Amendment Effective Date”.

3. Restatement Effectiveness. The effectiveness of the Amended and Restated
Credit Agreement is subject to each of the conditions precedent set forth in
Section 4.01 of the



--------------------------------------------------------------------------------

Amended and Restated Credit Agreement having been satisfied or waived in
accordance with Section 10.01 of the Amended and Restated Credit Agreement, as
if such Sections were fully set forth herein. The date on which such conditions
have been satisfied (or waived) is referred to herein as the “Restatement
Effective Date”.

4. Defined Terms. Each capitalized term not defined in this Amendment shall have
the definition ascribed such term in the Amended and Restated Credit Agreement.

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and each of the Lenders as follows:

(a) As of the Amendment Effective Date, this Amendment has been duly authorized
by all necessary limited partnership action and constitutes the binding
obligation of the Borrower.

(b) As of the Amendment Effective Date, after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.

6. Ratification of Credit Agreement and Loan Documents. The Borrower and each
Guarantor hereby confirms and ratifies the Credit Agreement as amended hereby
and each of the other Loan Documents to which it is a party and acknowledges and
agrees that the same continue in full force and effect as amended hereby (as
applicable). Each Guarantor hereby consents, acknowledges and agrees to the
amendments and other agreements set forth herein.

7. Effect of Amendment. On and after the Restatement Effective Date, each
reference to the Existing Credit Agreement in any Loan Document shall be deemed
to be a reference to the Amended and Restated Credit Agreement. On and after the
Restatement Effective Date, this Amendment shall constitute a “Loan Document”
for all purposes of the Amended and Restated Credit Agreement and the other Loan
Documents. On and after the Restatement Effective Date, as used in the Amended
and Restated Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof”, and words of similar import shall,
unless the context otherwise requires, mean the Amended and Restated Credit
Agreement.

9. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.

10. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.

11. Headings Descriptive. The headings of the several sections of this Amendment
are inserted for convenience only and do not in any way affect the meaning or
construction of any provision of this Amendment.

 

2



--------------------------------------------------------------------------------

12. Governing Law. This Amendment is governed by and will be construed in
accordance with the law of the State of New York.

13. Final Agreement of the Parties. THIS AMENDMENT, THE AMENDED AND RESTATED
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures on following pages.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner By:
 

/s/ John W. McReynolds

Name:   John W. McReynolds Title:   President and Chief Financial Officer

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent, LC Issuer,

Swingline Lender, and a Lender

By:  

/s/ Shaheen Malik

Name:   Shaheen Malik Title:   Vice President By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Associate

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Scott Taylor

Name:   Scott Taylor Title:   Vice President

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Janet Paige

Name:   Janet Paige Title:   Assistant Vice President

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Stephen J. Hoffman

Name:   Stephen J. Hoffman Title:   Managing Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Greg Smothers

Name:   Greg Smothers Title:   Director By:  

/s/ Edward Pak

Name:   Edward Pak Title:   Director

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, N.A. By:  

/s/ Carmen Malizia

Name:   Carmen Malizia Title:   Vice President

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Philippe Sandmeier

Name:   Philippe Sandmeier Title:   Managing Director By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By:  

/s/ John F. Miller

Name:   John F. Miller Title:   Attorney-In-Fact

 

Signature Page to

Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of March 26, 2012

among

ENERGY TRANSFER EQUITY, L.P.,

as the Borrower,

CREDIT SUISSE AG,

as Administrative Agent,

and

The Other Lenders Party Hereto

CREDIT SUISSE SECURITIES (USA) LLC

as

Lead Arranger and Bookrunner

$200,000,000 Five Year Revolving Credit Facility

 

 

 



--------------------------------------------------------------------------------

  TABLE OF CONTENTS

 

   

Section

   Page   Article I. DEFINITIONS AND ACCOUNTING TERMS    6     1.01   Defined
Terms      6      1.02   Other Interpretive Provisions      37      1.03  
Accounting Terms      38      1.04   Rounding      39      1.05   Times of Day
     39      1.06   Letter of Credit Amounts      39    Article II. the
Commitments and Credit Extensions      39      2.01   Loans      39      2.02  
Swingline Loans      39      2.03   Requests for New Loans      41      2.04  
Continuations and Conversions of Existing Loans      42      2.05   Use of
Proceeds      43      2.06   Prepayments of Loans      43      2.07   Letters of
Credit      44      2.08   Requesting Letters of Credit      44      2.09  
Reimbursement and Participations      45      2.10   No Duty to Inquire      47
     2.11   LC Collateral      48      2.12   Interest Rates and Fees      49   
  2.13   Evidence of Debt      50      2.14   Payments Generally; Administrative
Agent’s Clawback      50      2.15   Sharing of Payments by Lenders      52   
  2.16   Reductions in Commitment      53      2.17   Defaulting Lenders      53
     2.18   Increase of Commitments      55    Article III. TAXES, YIELD
PROTECTION AND ILLEGALITY      56      3.01   Taxes      56      3.02  
Illegality      60      3.03   Inability to Determine Rates      60      3.04  
Increased Costs; Reserves on Eurodollar Loans      61   



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

  3.05   Compensation for Losses      62      3.06   Mitigation Obligations;
Replacement of Lenders      63      3.07   Survival      63    Article IV.
CONDITIONS PRECEDENT TO Credit Extensions      63      4.01   Conditions of
Effectiveness      63      4.02   Conditions to all Credit Extensions      65   
Article V. REPRESENTATIONS AND WARRANTIES      65      5.01   No Default      65
     5.02   Organization and Good Standing      65      5.03   Authorization   
  65      5.04   No Conflicts or Consents      65      5.05   Enforceable
Obligations      66      5.06   Initial Financial Statements; No Material
Adverse Effect      66      5.07   Taxes and Obligations      66      5.08  
Full Disclosure      67      5.09   Litigation      67      5.10   ERISA      67
     5.11   Compliance with Laws      67      5.12   Environmental Laws      68
     5.13   Borrower’s Subsidiaries      69      5.14   Title to Properties;
Licenses      69      5.15   Government Regulation      70      5.16   Solvency
     70      5.17   Margin Regulations      70      5.18   Collateral Documents
     70      5.19   Status as Senior Debt of the Borrower      71    Article VI.
AFFIRMATIVE COVENANTS      71      6.01   Payment and Performance      71   
  6.02   Books, Financial Statements and Reports      71      6.03   Other
Information and Inspections      74      6.04   Notice of Material Events     
74      6.05   Maintenance of Properties      75      6.06   Maintenance of
Existence and Qualifications      75      6.07   Payment of Trade Liabilities,
Taxes, etc.      76   

 

-ii-



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

  6.08   Insurance      76      6.09   Compliance with Law      76      6.10  
Environmental Matters      76      6.11   Guaranties by Restricted Subsidiaries
     77      6.12   [Reserved]      78      6.13   Further Assurances      78   
  6.14   Miscellaneous Business Covenants      78      6.15  
Restricted/Unrestricted Persons      79      6.16   Pledge of SUG Holdco Stock
and Additional Collateral      79    Article VII. NEGATIVE COVENANTS      79   
  7.01   Indebtedness      80      7.02   Limitation on Liens      81      7.03
  Limitation on Mergers, Issuances of Subsidiary Securities      83      7.04  
Limitation on Sales of Property      83      7.05   Limitation on Restricted
Payment      85      7.06   Limitation on Investments, Loans and Advances     
85      7.07   Transactions with Shareholders and Affiliates      86      7.08  
Conduct of Business      86      7.09   Restrictive and Negative Pledge
Agreements      86      7.10   Hedging Contracts      87      7.11   Commingling
of Deposit Accounts and Accounts      87      7.12   Financial Covenants      87
     7.13   Amendments or Waivers of Certain Agreements; Material Contracts     
88      7.14   Sales and Lease-Back Transactions      88      7.15   Fiscal Year
     88      7.16   Tax Status      88    Article VIII. EVENTS OF DEFAULT AND
REMEDIES      88      8.01   Events of Default      88      8.02   Remedies Upon
Event of Default      92      8.03   Application of Funds      92    Article IX.
ADMINISTRATIVE AGENT      93      9.01   Appointment and Authority      93   
  9.02   Rights as a Lender      94      9.03   Exculpatory Provisions      94
  

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

  9.04   Reliance by Administrative Agent      95      9.05   Delegation of
Duties      95      9.06   Resignation of Administrative Agent      95      9.07
  Non-Reliance on Administrative Agent and Other Lenders      96      9.08   No
Other Duties, Etc.      96      9.09   Administrative Agent May File Proofs of
Claim      97      9.10   Guaranty and Collateral Matters      97      9.11  
Release With Respect to Senior Note Obligations      98    Article X.
MISCELLANEOUS      98      10.01   Amendments, Etc.      98      10.02  
Notices; Effectiveness; Electronic Communication      99      10.03   No Waiver;
Cumulative Remedies      101      10.04   Expenses; Indemnity; Damage Waiver   
  101      10.05   Payments Set Aside      103      10.06   Successors and
Assigns      103      10.07   Treatment of Certain Information; Confidentiality
     107      10.08   Right of Setoff      107      10.09   Interest Rate
Limitation      108      10.10   Counterparts; Integration; Effectiveness     
108      10.11   Survival of Representations and Warranties      108      10.12
  Severability      109      10.13   Replacement of Lenders      109      10.14
  Governing Law; Jurisdiction; Etc.      109      10.15   Waiver of Jury Trial
     110      10.16   USA PATRIOT Act Notice      111      10.17   Time of the
Essence      111      10.18   No Recourse      111      10.19   Amendment and
Restatement      111      10.20   Separateness      111    SIGNATURES      S-1
  

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Exhibit A -    Form of Assignment and Assumption Exhibit B -    Form of
Compliance Certificate Exhibit C -    Form of Guaranty Exhibit D -    Form of
Letter of Credit Request Exhibit E -    Form of Loan Notice Exhibit F-1 -   
Form of Promissory Note Exhibit F-2 -    Form of Swingline Promissory Note
Exhibit G -    Form of Perfection Certificate Exhibit H -    Form of Amended and
Restated Pledge and Security Agreement Exhibit I-1 -    Form of Exemption
Certificate for Non-U.S. Lenders that are not partnerships for U.S. Federal
income tax purposes Exhibit I-2 -    Form of Exemption Certificate for Non-U.S.
Lenders that are partnerships for U.S. Federal income tax purposes

SCHEDULES

   Schedule 1 -    Commitments Schedule 2 -    Disclosure Schedule Schedule 3 -
   Administrative Agent’s Office

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of March 26, 2012, among ENERGY TRANSFER EQUITY, L.P., a Delaware limited
partnership (the “Borrower”), CREDIT SUISSE AG as Administrative Agent, LC
Issuer and Swingline Lender and each lender from time to time party to this
Agreement (collectively, the “Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to, and
the Letters of Credit that may hereafter be issued by the LC Issuer for the
account of, the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition, pursuant to the Merger Agreement, of all of
the Equity Interests of the Company by the Borrower, either directly or through
one of its Subsidiaries.

“Act” has the meaning given to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Interest
Period multiplied by the Statutory Reserve Rate.

“Administrative Agent” means Credit Suisse AG in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Restatement Effective Date, the Administrative
Agent’s Office is in New York, New York.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

Exhibit A

 

6



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $200,000,000, subject to optional
reductions in Commitments pursuant to Section 2.16 and increases in Commitments
as provided in Section 2.18.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates). Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate
or the Federal Funds Rate or the Adjusted LIBO Rate, as the case may be.

“Amendment Agreement” means Amendment No. 2 to Credit Agreement effective as of
the Amendment Effective Date, effecting the amendment and restatement of the
Existing Credit Agreement subject to the terms and conditions set forth therein.

“Amendment Effective Date” means the first date on which the conditions to
effectiveness of the Amendment Agreement are satisfied.

“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Restatement Effective Date.

“Applicable Leverage Level” means the level set forth below that corresponds to
the applicable Leverage Ratio of the Borrower:

 

Applicable

Leverage Level

  

Leverage Ratio

Level I    less than or equal to 2.50 to 1.00 Level II    greater than 2.50 to
1.00 but less than or equal to 3.00 to 1.00 Level III    greater than 3.00 to
1.00 but less than or equal to 3.50 to 1.00 Level IV    greater than 3.50 to
1.00

On the Restatement Effective Date, the Applicable Leverage Level will be Level
II. Thereafter, the Applicable Leverage Level will be determined after each
Quarterly Testing Date

 

7



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

using the Consolidated Funded Debt of the Borrower outstanding on such day and
using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
ending on such day. On the date on which financial statements are delivered
pursuant to Section 6.02(b), the Administrative Agent will confirm or determine
the Leverage Ratio of the Borrower set forth in the Compliance Certificate
delivered with such financial statements and determine the Applicable Leverage
Level on or within two Business Days after such date. The Applicable Leverage
Level shall become effective on the Business Day following such determination by
the Administrative Agent and shall remain effective until the next such
determination by the Administrative Agent. If the Borrower shall fail to deliver
the financial statements by the time required pursuant to Section 6.02(b), the
Applicable Leverage Level shall be deemed to be Level IV until such financial
statements have been delivered to the Administrative Agent and the
Administrative Agent has so confirmed or determined the Leverage Ratio.

“Applicable MLP Credit Agreement” means the Applicable ETP Credit Agreement and
the Applicable Regency Credit Agreement.

“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment; provided that for
purposes of Section 2.17(b) and (c), “Applicable Percentage” shall mean the
percentage of the total Aggregate Commitments (disregarding the Commitment of
any Defaulting Lender to the extent its Applicable Percentage of the outstanding
Swingline Loans or LC Obligations is reallocated to the non-Defaulting Lenders)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, on any day, with respect to any Eurodollar Loan, ABR
Loan or Commitment Fee hereunder, the percentage per annum set forth below under
the caption “Eurodollar Loans Applicable Rate,” “ABR Loans Applicable Rate” and
“Commitment Fee,” respectively, based on the Applicable Leverage Level in effect
on such day.

 

Applicable

Leverage

Level

  

Eurodollar Loans

Applicable Rate

  

ABR Loans

Applicable Rate

  

Commitment Fee

Level I

   2.75%    1.75%    0.50%

Level II

   3.00%    2.00%    0.50%

Level III

   3.50%    2.50%    0.75%

Level IV

   3.75%    2.75%    0.75%

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Restatement Effective Date.

 

8



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Credit Suisse Securities (USA) LLC.

“Asset Sale” means in respect of any Person, a sale, lease or sublease (as
lessor or sublessor), sale and leaseback, assignment, conveyance, transfer or
other disposition to, or any exchange of property with, any other Person, in one
transaction or a series of transactions, of all or any part of such Person’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Equity Interests of an MLP, the Company or
any of the Borrower’s Subsidiaries which has a gross sales price of more than
$50,000,000 in the aggregate. For the avoidance of doubt, (i) each of the Citrus
Drop Down and any conveyance, transfer or other disposition by the Borrower or
any of its Subsidiaries (other than intercompany transfers among any of the
Borrower or any of its Subsidiaries) related to the SUGS Drop Down/Transfer is
an Asset Sale and (ii) no Other Drop Down/Transfer will be considered an Asset
Sale.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Lease—Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).

“Auto-Extension Letter of Credit” has the meaning given to such term in
Section 2.07(b).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning given such term in the introductory paragraph hereto.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(ii) if such day relates to any Eurodollar Loan, a day on which banks are not
open for dealings in Dollar deposits in the London interbank eurodollar market.

 

9



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
Collateral for the LC Obligations, Cash pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the LC Issuer.
Derivatives of such term have corresponding meanings.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by any of the Rating Agencies;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives

 

10



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

thereunder or issued in connection therewith (whether or not having the force of
law) or in implementation thereof, and (ii) all requests, rules, regulations,
guidelines, interpretations, requirements, interpretations and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall, in each case, be deemed to be a Change
in Law, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than an Exempt Person, shall be the direct or indirect legal or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of more than
50% of the combined voting power of the then total Equity Interests of the
General Partner or (b) the General Partner shall not be the sole legal and
beneficial owner of all of the general partner interests of the Borrower. As
used herein “Exempt Person” means (i) any of Ray C. Davis, Kelcy L. Warren, the
heirs at law of such individuals, entities or trusts owned by or established for
the benefit of such individuals or their respective heirs at law (such as
entities or trusts established for estate planning purposes) or (ii) entities
owned solely by existing and former management employees of the General Partner.

“Citrus Drop Down” means, if the Citrus Transfer has not occurred on or prior to
the funding of the Senior Term Loans on the Merger Date, the sale or transfer
(by merger or otherwise) of the Company’s direct or indirect interest in Citrus
Corp. to the Borrower (or any of its Subsidiaries or a newly formed affiliated
entity) and the subsequent sale or transfer (by merger or otherwise) of such
interest to ETP or its subsidiaries, and all transactions related thereto.

“Citrus Transfer” means the sale or transfer (by merger or otherwise) of the
Company’s direct or indirect interest in Citrus Corp. to ETP or its
subsidiaries.

“Closing Date” means September 20, 2010.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Documents in order to secure the Obligations.

“Collateral Agency Agreement” means that certain Collateral Agency Agreement
among the Collateral Agent, the Administrative Agent, the Term Loan
Administrative Agent and the Indenture Trustee, as the same may be amended,
modified, restated or replaced from time to time.

“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent pursuant to the Collateral Agency Agreement.

 

11



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Collateral Documents” means, collectively, the Pledge Agreement, the Collateral
Agency Agreement and all other instruments, documents and agreements delivered
by any Restricted Person pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, (a) its Commitment to make Loans to the
Borrower in an aggregate principal amount set forth as its Commitment on
Schedule 1 or in an Assignment and Assumption pursuant to which such Lender
becomes a party hereto, or in a commitment increase document pursuant to
Section 2.18 pursuant to which such Lender becomes a party hereto, in each case
as applicable, as increased or decreased in an Assignment and Assumption,
decreased from time to time pursuant to Section 2.16, or increased in a
commitment increase document pursuant to Section 2.18, in each case as
applicable, and (b) such Lender’s corresponding Commitment to purchase
participations in LC Obligations and Swingline Loans.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.16, and (c) the date of termination of the
Commitment of each Lender to make Loans and of the obligation of the LC Issuer
to make LC Credit Extensions pursuant to Section 8.02.

“Company” means Southern Union Company, a Delaware corporation.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.

“Consolidated EBITDA of SUG” means, for any period, “Consolidated EBITDA” as
defined in the SUG Credit Agreement.

“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):

(a) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP or any Drop Down Entity to the Borrower
or its Restricted Subsidiaries in respect of limited partnership units in such
MLP or Equity Interests in a Drop Down Entity to the extent actually received on
or prior to the date the financial statements with respect to such Fiscal
Quarter referred in Section 6.02 are required to be delivered by the Borrower;
provided that if the Borrower has acquired or disposed of any limited
partnership units in such MLP or the Borrower or any of its subsidiaries has
made a Specified Acquisition or Specified Disposition at any time after the
first day of such Fiscal Quarter, the determinations in this clause (a) shall be
made giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter;
plus

 

12



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(b) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP to the Borrower or its Restricted
Subsidiaries in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred in
Section 6.02 are required to be delivered by the Borrower; provided that if the
Borrower has acquired or disposed of any general partnership interests or
incentive distribution rights in an MLP at any time after the first day of such
Fiscal Quarter, the determinations in this clause (b) shall be made giving pro
forma effect to such acquisition or disposition as if such acquisition or
disposition had occurred on the first day of the Fiscal Quarter; plus

(c) four times the amount of SUG Pro Forma Cash Distributions calculated with
respect to the last Fiscal Quarter in such period; plus

(d) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such four Fiscal Quarter period, plus, but without duplication, (i) each of the
following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of intangible assets), (D) Prepayment Hedge
Termination Expenses to the extent not included in Consolidated Interest
Expense, and (E) any other non-cash charges or losses (including any non-cash
losses resulting from the impairment of long-lived assets, goodwill or
intangible assets), minus (ii) each of the following (A) all non-cash items of
income or gain which were included in determining such Consolidated Net Income,
and (B) any cash payments made during such period in respect of items described
in clause (i)(E) of this clause (d) subsequent to the Fiscal Quarter in which
the relevant non-cash charges or losses were reflected as a charge in the
statement of Consolidated Net Income; provided that the determinations in this
clause (d) shall be made excluding each MLP and its subsidiaries, the Company
and its subsidiaries or any Drop Down Entity and its subsidiaries and provided
further, that if the Borrower or its Restricted Subsidiaries has made a
Specified Acquisition or Specified Disposition at any time after the first day
of such Fiscal Quarter, the determinations in this clause (d) shall be made
giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter.
For the avoidance of doubt, the determinations in this clause (d) shall not
include Consolidated Net Income attributable to distributions by an MLP, the
Company or any Drop Down Entity.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (i) the preferred distributions paid in cash during such period on the
Restructuring Preferred Units and (ii) Consolidated Interest Expense (other than
Prepayment Hedge Termination Expenses to the extent included in Consolidated
Interest Expense) for such period.

“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP, (ii) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries

 

13



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

outstanding under a revolving credit or similar agreement, notwithstanding the
fact that any such borrowing is made within one year of the expiration of such
agreement, (iii) obligations of the Borrower and its Restricted Subsidiaries in
respect of Capital Leases, (iv) all Indebtedness in respect of any Guarantee by
a Restricted Person of Indebtedness of any Person other than a Restricted
Person, other than any Drop Down/Transfer Guarantees; provided that the
determinations in this definition shall be made excluding each MLP, the Company,
the Drop Down Entities and their respective subsidiaries, and (v) the maximum
amount required to be paid to the holders thereof in cash upon the exercise of
any redemption (other than an optional redemption elected by the Borrower) or
put right in respect of the Restructuring Preferred Units. For the avoidance of
doubt, in no event shall any Drop Down Equity or Drop Down/Transfer Debt
constitute “Consolidated Funded Debt of the Borrower”.

“Consolidated Interest Expense” means, for any period, all interest reflected on
the income statement of the Borrower during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income of the Borrower during such period; provided that the
determinations in this definition shall be made excluding each MLP, the Company,
the Drop Down Entities and their respective subsidiaries. For the avoidance of
doubt, in no event shall any Drop Down Equity or Drop Down/Transfer Debt
constitute “Indebtedness” for purposes of this definition.

“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on a Consolidated basis after
eliminating earnings or losses attributable to outstanding minority interests
and excluding the net earnings or losses of any Person, other than a subsidiary
of such Person, in which such Person or any of its subsidiaries has an ownership
interest. Consolidated Net Income shall not include (a) any gain or loss from
the sale of assets other than in the ordinary course of business, (b) any
extraordinary gains or losses, or (c) any non-cash gains or losses resulting
from mark to market activity as a result of SFAS 133. Consolidated Net Income of
a Person for any period shall include any cash dividends and distributions
actually received during such period from any Person, other than a subsidiary,
in which such Person or any of its subsidiaries has an ownership interest.

“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” refers to a conversion pursuant to
Section 2.04 or Article III of one Type of Loan into another Type of Loan.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

 

14



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Cumulative Amount” means, on any date of determination (the “Reference Date”),

 

  (a) the aggregate amount received by the Borrower or any Restricted Person
from cash dividends and distributions received from the Company or any Person
owned by the Company and the net cash proceeds received in connection with the
disposition of assets of or the Borrower’s direct or indirect Equity Interests
in the Company or any Person owned by the Company, in each case, during the
period from the Restatement Effective Date through and including the Reference
Date minus

 

  (b) the aggregate amount of Investments then outstanding made using the
Cumulative Amount pursuant to clause (g) of the definition of “Permitted
Investment”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the Adjusted LIBO Rate then in effect,
(b) for each ABR Loan, each Swingline Loan and each LC Obligation, 2.00% per
annum plus the Applicable Rate for ABR Loans plus the Alternate Base Rate, and
(c) for each Letter of Credit, 2.00% per annum plus the Applicable Rate for
Eurodollar Loans; provided, however, the Default Rate shall never exceed the
Maximum Rate.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in consultation with the Borrower, that has (a) failed to
fund any portion of its Loans or participations in Swingline Loans or Letters of
Credit within three Business Days of the date required to be funded by it
hereunder (unless (i) that Lender and at least one other unaffiliated Lender
have notified the Administrative Agent and the Borrower in writing of their good
faith determination that a condition to their obligation to fund their Loans or
participations in Swingline Loans or Letters of Credit has not been satisfied
and (ii) Lenders representing a majority in interest of the Commitments have not
advised the Administrative Agent in writing of their determination that such
condition has been satisfied), (b) notified the Borrower, the Administrative
Agent, any LC Issuer or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements generally in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Swingline Loans or Letters of Credit (unless
(i) that Lender and at least one other unaffiliated Lender have notified the
Administrative Agent and the Borrower in writing of their good faith
determination that a condition to their obligation to fund their Loans or

 

15



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

participations in Swingline Loans or Letters of Credit has not been satisfied
and (ii) Lenders representing a majority in interest of the Commitments have not
advised the Administrative Agent in writing of their determination that such
condition has been satisfied), (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good-faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment;
provided that (i) if a Lender would be a “Defaulting Lender” solely by reason of
events relating to a parent company of that Lender as described in clause
(e) above, the Administrative Agent may, in its discretion, determine that such
Lender is not a “Defaulting Lender” if and for so long as the Administrative
Agent is satisfied that such Lender will continue to perform its funding
obligations hereunder, (ii) the Administrative Agent and the Borrower,
collectively, may, by notice to the Lenders, declare that a Defaulting Lender is
no longer a “Defaulting Lender” if the Administrative Agent and the Borrower,
collectively, determine, in their discretion, that the circumstances that
resulted in that Lender becoming a “Defaulting Lender” no longer apply, and
(iii) no Lender shall be considered a Defaulting Lender under clause (e) above
solely because of the acquisition or maintenance of an interest in such Lender
or its parent company or the exercise of control over such Lender or its parent
company by a Governmental Authority.

“Disclosure Schedule” means Schedule 2 hereto.

“Dollar” and “$” mean lawful money of the United States.

“Drop Down” means any of the Citrus Drop Down, the SUGS Drop Down/Transfer or
any Other Drop Down/Transfer.

“Drop Down Entity” means each of Citrus Corp., Southern Union Gas Services, Ltd.
and any Other Business or any other Person owning assets that are the subject of
a Drop Down, for so long as any such Person is a direct or indirect Subsidiary
of the Borrower but not a direct or indirect subsidiary of an MLP or the Company
(or any of their subsidiaries).

“Drop Down Equity” means any series of Equity Interests of the Borrower issued
to the Company and/or one or more of its subsidiaries as consideration for any
Drop Down, provided that the terms of such Equity Interests do not (i) require
the Borrower to redeem any of such Equity Interests prior to the date which is
one year after the Maturity Date, (ii) require the payment of a cash dividend
greater than 10% per annum and (iii) contain any covenants or provisions which
would be more onerous than those contained in this Agreement.

“Drop Down/Transfer Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries issued to the Company, either MLP and/or their respective
subsidiaries or a Drop Down/Transfer Joint Venture in connection with any Drop
Down or Transfer; provided that (i) such Drop Down/Transfer Debt is
contractually subordinated in right of payment under usual

 

16



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

and customary terms of subordination which include payment blockage rights in
favor of any senior Indebtedness associated with payment defaults under such
senior Indebtedness and 180-day blockage rights in favor of senior Indebtedness
associated with non-payment defaults, (ii) such Drop Down/Transfer Debt has no
amortization , (iii) the tenor of such Drop Down/Transfer Debt is at least one
year later than the latest Maturity Date then applicable to the Loans, (iv) such
Drop Down/Transfer Debt contains no agreements, covenants or events of default
which would be more onerous than those contained in this Agreement and (v) such
Drop Down/Transfer Debt is not secured.

“Drop Down/Transfer Guarantees” means, (a) in respect of any Transfer, any
Guarantee by the transferor or any of its subsidiaries in such Transfer of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Transfer, and (b) in respect of any Drop Down, any
Guarantee by the Borrower or any of its subsidiaries in such Drop Down of
Indebtedness of the transferee (or its parent or subsidiaries) issued or
incurred to finance such Drop Down; provided that, in each case, (i) the Person
issuing such Guarantee is expressly secondarily and not primarily liable in
respect of such Guarantee and (ii) such Guarantee is enforceable only after all
remedies against the primary obligor for such Indebtedness have been exhausted.

“Drop Down/Transfer Joint Venture” means (a) a joint venture, which may be
structured as a partnership, limited liability company or other form of Person,
among any of the Borrower, the Company, either MLP and/or their respective
subsidiaries or (b) any subsidiary of such joint venture.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the LC Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

17



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
the corporate, partnership or limited liability successor thereto.

“ETP Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of October 27, 2011, by and among ETP, Wells Fargo Bank, National
Association, as administrative agent and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.

“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case which is the sole general partner of ETP.

“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or the corporate, partnership or limited liability successor thereto,
in either case which is the general partner of ETP GP.

“ETP Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of ETP and its subsidiaries, taken
as a whole, or (ii) the ability of ETP to perform its obligations under the
Applicable ETP Credit Agreement or the ability of its subsidiaries, taken as a
whole, to perform their respective obligations under the guarantee of the
Applicable ETP Credit Agreement, or (iii) the validity or enforceability of the
Applicable ETP Credit Agreement and related documents.

“ETP Reporting” means all information or reports that relate to ETP and its
subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Section 6.02 or 6.04; (ii) provided to the management of
the Borrower; or (iii) that has become publicly available.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

 

18



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes) by the United States of America (or any political
subdivision thereof), or by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any United States federal backup withholding tax
required to be withheld from amounts payable to a Lender as a result of such
Lender’s failure to comply with Section 3.01(e), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01, and (e) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean the Credit Agreement dated as of
September 20, 2010 by and among the Borrower, the institutions from time to time
party thereto as lenders and the Administrative Agent, as amended by Amendment
No. 1 to Credit Agreement dated as of November 11, 2010, and as further amended,
modified or supplemented prior to the date hereof.

“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans, LC Obligations and Swingline Loans at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

19



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Fee Letter” means the letter agreement dated as of August 2, 2010, among the
Borrower, the Administrative Agent and Credit Suisse Securities (USA) LLC.

“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.

“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.

“General Partner” means LE GP, LLC, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

20



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The term “Guarantee” shall exclude endorsements in the ordinary course of
business of negotiable instruments in the course of collection. The amount of
any Guarantee shall be deemed to be an amount equal to the lesser of (i) the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made, or (ii) if not stated or
determinable or if such Guarantee by its terms is limited to less than the full
amount of such primary obligation, the maximum reasonably anticipated liability
in respect thereof as determined by the guaranteeing Person in good faith or the
amount to which such Guarantee is limited. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.

“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

“Increase Effective Date” has the meaning given to such term in
Section 2.18(a)(v).

 

21



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Indebtedness” means, with respect to any Person, without duplication:

(a) indebtedness for borrowed money, all obligations upon which interest charges
are customarily paid and all obligations evidenced by any bond, note, debenture
or other similar instrument that such Person has directly or indirectly created,
incurred or assumed;

(b) obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;

(c) indebtedness, whether or not for borrowed money (excluding trade payables
and accrued expenses arising in the ordinary course of business and payable in
the ordinary course of business), with respect to which such Person has become
directly or indirectly liable and which represents the deferred purchase price
(or a portion thereof) or has been incurred to finance the purchase price (or a
portion thereof) of any property or service or business acquired by such Person,
whether by purchase, consolidation, merger or otherwise;

(d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

(e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

(f) mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Equity Interest (other than
Drop Down Equity) in such Person or any other Person, valued at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends or distribution;

(g) obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

(h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;

(i) obligations of such Person in respect of bankers’ acceptances (other than in
respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);

(j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;

 

22



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(k) obligations of the character referred to in clause (a), (b), (c), (d), (e),
(f), (g), (h), (i) or (j) of this definition deemed to be extinguished under
GAAP but for which such Person remains legally liable;

(l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above; and

(m) obligations arising out of Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract).

For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall the Drop Down Equity constitute “Indebtedness”.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning given to such term in Section 10.04(b).

“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and the Indenture Trustee, as supplemented from time to time.

“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee, under the Indenture, together with any successors in such capacity.

“Initial Borrower Financial Statements” means the audited Consolidated financial
statements for each of the Borrower and the Company including the related
Consolidated balance sheets and related statements of income, partners’ equity
and cash flow (i) with respect to the Borrower, for the Fiscal Years ended
December 31, 2011, December 31, 2010 and December 31, 2009 and (ii) with respect
to the Company, for the three most recent Fiscal Years ended at least 90 days
prior to the Restatement Effective Date.

“Initial ETP Financial Statements” means the audited Consolidated annual
financial statements of ETP as of December 31, 2011.

“Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, (b) the Initial ETP Financial Statements and (c) the Initial Regency
Financial Statements.

“Initial Regency Financial Statements” means the audited Consolidated annual
financial statements of Regency as of December 31, 2011.

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any ABR Loan
or Swingline Loan, the last Business Day of each Fiscal Quarter and the Maturity
Date.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending

 

23



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

on the date one, two, three or six months thereafter, as selected by the
Borrower in its Loan Notice, or such period that is nine or twelve months
thereafter if requested by the Borrower and consented to by all the Lenders,
provided that: (a) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period, and (c) no Interest Period shall extend
beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
the LC Issuer and the Borrower (or any Restricted Subsidiary) or in favor of the
LC Issuer and relating to any such Letter of Credit.

“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

“LC Collateral” means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the LC Issuer
and the Lenders, as Collateral for the LC Obligations.

“LC Conditions” has the meaning given to such term in Section 2.07.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

24



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“LC Issuer” means Credit Suisse AG, acting through any of its Affiliates or
branches, in its capacity as issuer of Letters of Credit hereunder or any
successor issuer of Letters of Credit hereunder.

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the “International Standby Practices 1998” (published by the
Institute of International Banking Law & Practice or such later version thereof
as may be in effect at the time of issuance), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“LC Participation Fee” has the meaning given such term in Section 2.12(c).

“Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a Lender or an
Affiliate of a Lender; provided that (a) if such counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such counterparty was a Lender hereunder
or an Affiliate of a Lender hereunder and (b) for any of the foregoing to be
included within “Lender Hedging Obligations” hereunder, the applicable
counterparty or the Borrower must have provided the Administrative Agent written
notice of the existence thereof certifying that such transaction is a Lender
Hedging Obligation and is not prohibited under this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Request” means, on any date, a request for the issuance of a
Letter of Credit in the form attached hereto as Exhibit D.

“Leverage Ratio of the Borrower” means, on any date, the ratio of
(a) Consolidated Funded Debt of the Borrower outstanding on the specified date
to (b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter
period most recently ended.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.

 

25



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“LIBO Rate” means, for any Interest Period, (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of that Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to that Interest Period or (b) if at any time the rate specified in
clause (a) of this definition is not provided by any such service (or any
successor or substitute page or any such successor to or substitute for such
service), “LIBO Rate” means, with respect to each day during each Interest
Period pertaining to applicable Borrowings of Eurodollar Loans comprising part
of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London, England time, on the
date that is two Business Days prior to the beginning of that Interest Period.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
that would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, the Fee Letter, each Guaranty, each Collateral Document and all other
agreements, certificates and instruments at any time delivered in connection
herewith or therewith (exclusive of term sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit E.

 

26



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Loans and the Swingline Loans.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Facility Usage (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitments or
Facility Usage, as applicable, held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Lenders.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Restricted Person to
fully and timely perform its obligations under the Loan Documents to which it is
a party, (c) the validity or enforceability against a Restricted Person of a
Loan Document to which it is a party, or (d) the material rights, remedies and
benefits available to, or conferred upon, the Administrative Agent or any Lender
under any Loan Document.

“Material Unrestricted Person” means any Unrestricted Person that is a
“significant subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
regulation is in effect on any date of determination.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Request, to the extent the same have not been repaid to LC Issuer (with
the proceeds of Loans or otherwise).

“Maturity Date” means September 20, 2015.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“MEP Interests” means (a) ETP’s 100% interest in Midcontinent Express Pipeline
III, L.L.C., a Delaware limited liability company and the owner of a 49.9%
interest in Midcontinent Express Pipeline, LLC, a Delaware limited liability
company, and (b) an Option Agreement to acquire ETP’s 100% interest in
Midcontinent Express Pipeline II, L.L.C., a Delaware limited liability company
and the owner of a .1% interest in Midcontinent Express Pipeline, LLC.

“Merger Agreement” means that certain agreement and plan of merger dated as of
June 15, 2011 entered into among Sigma Acquisition Corporation, a Delaware
corporation, the Borrower and the Company, as amended and restated on July 19,
2011 and as further amended, amended and restated, supplemented or otherwise
modified prior to the Restatement Effective Date or as permitted by
Section 7.13.

“Merger Date” means the date on which the transactions contemplated by the
Merger Agreement are consummated.

 

27



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“MLP” means either of ETP or Regency, as applicable, and “MLPs” means both of
ETP and Regency.

“MLP Credit Document” means the Applicable MLP Credit Agreement and all other
documents, instruments or agreements executed and delivered by the MLP party
thereto or its subsidiaries in connection therewith.

“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
of each of ETP and Regency.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Restricted
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs incurred
in connection with such Asset Sale, including income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, minus (c) all payments made on any Indebtedness which is secured by any of
the assets subject to such Asset Sale in accordance with the terms of the
agreements creating the Lien on such asset.

“New Lenders” has the meaning given to such term in Section 2.18(a).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F-1,
in the case of any Loans other than Swingline Loans, or the form of Exhibit F-2,
in the case of Swingline Loans.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Restricted Person or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Other Business” means any subsidiary of the Company, or assets of the Company
or any of its subsidiaries (excluding, for the avoidance of doubt, Citrus Corp.
and Southern Union Gas Services, Ltd. and any holding company of either such
Person owned directly or indirectly by the Company).

“Other Drop Down/Transfer” means (a) the sale or transfer (by merger or
otherwise) of all or part of the Company’s direct or indirect interest in any
Other Business to the Borrower (or any of its Subsidiaries or a newly formed
affiliated entity) and the subsequent sale or transfer (by merger or otherwise)
of such interest to either MLP or its subsidiaries or a Drop Down/Transfer Joint
Venture, (b) the sale or transfer (by merger or otherwise) of all or part of the
Company’s direct or indirect interest in any Other Business to ETP or its
subsidiaries, to Regency or its subsidiaries, or a Drop Down/Transfer Joint
Venture, or (c) any combination of the foregoing, and in each case, all
transactions related thereto.

 

28



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Other Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a lender or an
Affiliate of a lender under the Term Loan Credit Agreement, an Applicable MLP
Credit Agreement or the SUG Credit Agreement (but only to the extent that such
lender or Affiliate of a lender under the Term Loan Credit Agreement, such
Applicable MLP Credit Agreement or the SUG Credit Agreement, as the case may be,
is not a Lender); provided that (a) if such counterparty ceases to be a lender
under the Term Loan Credit Agreement, such Applicable MLP Credit Agreement or
the SUG Credit Agreement, or an Affiliate of a lender under the Term Loan Credit
Agreement, such Applicable MLP Credit Agreement or the SUG Credit Agreement, as
the case may be, Other Hedging Obligations shall only include such obligations
to the extent arising from transactions entered into at the time such
counterparty was a lender under the Term Loan Credit Agreement, such Applicable
MLP Credit Agreement or the SUG Credit Agreement, or an Affiliate of a lender
under the Term Loan Credit Agreement, such Applicable MLP Credit Agreement or
the SUG Credit Agreement, as the case may be, and (b) for any of the foregoing
to be included within “Other Hedging Obligations” hereunder, the applicable
counterparty or the Borrower must have provided the Administrative Agent written
notice of the existence thereof certifying that such transaction is an Other
Hedging Obligation and is not prohibited under this Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning given to such term in Section 10.06(d).

“Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the Restatement Effective Date.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G that provides information with respect to the personal or mixed
property of any Restricted Person.

“Permitted Acquisitions” means (a) the acquisition of all of the Equity
Interests in a Person (exclusive of director-qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law), (b) any other acquisition of all or a substantial portion of the business,
assets or operations of a Person (whether in a single transaction or a series of
related transactions), or (c) a merger or consolidation of any Person with or
into a Restricted Person so long as the survivor is or becomes a Restricted
Person upon consummation thereof (and Borrower is the survivor, if it is a
party); provided, that (i) prior to and after giving effect to such acquisition,
no Default or Event of Default shall have occurred

 

29



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

and be continuing, (ii) all representations and warranties contained in the Loan
Documents shall be true and correct in all material respects as if restated
immediately following the consummation of such acquisition, and (iii) the
Borrower has provided to the Administrative Agent an officer’s certificate, in
form satisfactory to the Administrative Agent, certifying that each of the
foregoing conditions has been satisfied.

“Permitted Investments” means:

(a) Cash Equivalents;

(b) Investments in the Borrower or any Restricted Person;

(c) (i) Investments held directly by ETP GP in its general partnership units and
incentive distribution rights of ETP, plus additional contributions by ETP GP to
maintain its general partnership interest in ETP, and (ii) Investments held
directly by Regency GP in its general partnership units and incentive
distribution rights of Regency, plus additional contributions by Regency GP to
maintain its general partnership interest in Regency;

(d) unsecured Guarantees of Indebtedness of Unrestricted Persons (other than an
MLP and its respective subsidiaries) in an amount not to exceed $15,000,000 at
any one time;

(e) Investments held directly by the Borrower or a Restricted Subsidiary in
limited partnership units of an MLP or Equity Interests of the Company;

(f) Investments (other than Guarantees) in MLPs and their respective
subsidiaries made after the Restatement Effective Date in an aggregate amount
not to exceed at any one time outstanding $90,000,000;

(g) Investments (other than Guarantees) in Unrestricted Persons (other than an
MLP and its respective subsidiaries) made after the Restatement Effective Date
in an aggregate amount not to exceed at any one time outstanding the sum of
(i) $150,000,000 plus (ii) the Cumulative Amount at the time of such Investment;

(h) Investments contemplated by any Drop Down; and

(i) any Drop Down/Transfer Guarantees.

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that generate revenue from energy-related activities that satisfy the
requirements for “qualifying income” under Section 7704(c) of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

30



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Pledge Agreement” means that certain Amended and Restated Pledge and Security
Agreement effective as of the Restatement Effective Date among the Borrower, the
other grantors party thereto and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Prepayment Hedge Termination Expenses” means any cash payments made to
terminate any Hedging Contract in connection with the Acquisition or any
Transfer or Drop Down.

“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rabbi Trusts” means those four (4) certain non-qualified deferred compensation
irrevocable trusts existing as of the date hereof, previously established by the
Company for the benefit of its executive employees, so long as the assets in
each of such trusts which have not yet been distributed to one or more executive
employees of the Company remain subject to the claims of the Company’s general
creditors.

“Rating Agency” means S&P or Moody’s.

“Reference Date” has the meaning set forth in the definition of “Cumulative
Amount”.

“Regency” means Regency Energy Partners LP, a Delaware limited partnership.

“Regency Credit Agreement” means the Fifth Amended and Restated Credit Agreement
dated March 3, 2010 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association,
successor to Wachovia Bank, National Association, as administrative agent, and
the other agents and the lenders from time to time party thereto, as amended,
modified, waived, restated, replaced, refinanced or otherwise supplemented on or
prior to the date hereof.

“Regency GP” means Regency GP LP, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency.

“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency GP.

“Regency Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of Regency and its subsidiaries,
taken as a whole, or (ii) the ability of Regency to perform its obligations
under the Applicable Regency Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the Applicable Regency Credit Agreement, or (iii) the validity
or enforceability of the Applicable Regency Credit Agreement and related
documents.

 

31



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Regency Reporting” means all information or reports that relates to Regency and
its subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Sections 6.02 or 6.04, (ii) provided to the management of
the Borrower, or (iii) that has become publicly available.

“Register” has the meaning given to such term in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

“Restatement Effective Date” means the first date on which all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.

“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in any Restricted Person, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in any Restricted Person
(whether such interests are now or hereafter issued, outstanding or created), or
any reduction or retirement of the Equity Interest of any Restricted Person,
except, in each case, distributions, dividends or any other of the above actions
payable solely in shares of capital stock of (or other ownership or profit
interests in) such Restricted Person, or warrants, options or other rights for
the purchase or acquisition from such Restricted Person of shares of capital
stock of (or other ownership or profit interests in) such Restricted Person.

“Restricted Person” means each of the Borrower, ETP GP, ETP LLC, Regency GP,
Regency LLC and each Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.

“Restructuring Preferred Units” means the 3,000,000 units of the class of new
units of the Borrower designated as the “Series A Convertible Preferred Units”
of the Borrower issued pursuant to the Restructuring Transactions with an
aggregate redemption value of $300,000,000 on the date of issuance, with a
quarterly cumulative preferred distribution of $2.00 per unit (8% per annum) and
subject to mandatory redemption and other provisions as described in Amendment
No. 3 to the Borrower’s Third Amended and Restated Agreement of Limited
Partnership, dated as of May 26, 2010, as filed with the Securities & Exchange
Commission on Form 8-K on June 2, 2010, as Exhibit 3.1 thereto.

“Restructuring Transactions” means (i) the redemption by ETP of 12,273,830
common limited partnership units of ETP held by the Borrower in exchange for the
MEP Interests, (ii) the

 

32



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

exchange by the Borrower with Regency of the MEP Interests for 26,266,791
limited partnership units of Regency, and (iii) the acquisition by the Borrower
from General Electric Energy Financial Services, a unit of General Electric
Capital Corporation, and Regency GP Acquirer, L.P. and certain of Regency GP’s
management parties of 100% of the equity interest in Regency GP and Regency LLC
in consideration for the Restructuring Preferred Units.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Term Lender, the holders of the Lender Hedging
Obligations, the holders of the Senior Notes and any other party for whose
benefit the Collateral Agent is granted a Lien and security interest in
Collateral pursuant to the terms of the Collateral Documents.

“Senior Note Obligations” means the “Note Obligations” of the Borrower, as
issuer of the Senior Notes, under the Indenture.

“Senior Note Refinancing Indebtedness” has the meaning assigned such term in
Section 7.01(i).

“Senior Notes” means the Borrower’s $1,800,000,000 7.500% senior notes due 2020
issued under the Indenture.

“Specified Acquisition” means an acquisition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000. For the
avoidance of doubt, the Acquisition is not a Specified Acquisition.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition by the Borrower or
its subsidiaries and ending on the earliest of (a) the third Quarterly Testing
Date occurring after the consummation of such Specified Acquisition, and (b) if
the Leverage Ratio is less than or equal to 5.5 to 1.0 on such date, the date
set forth in a Borrower’s notice to the Administrative Agent terminating such
Specified Acquisition Period accompanied by a certificate reflecting compliance
with such Leverage Ratio as of such date; provided, in the event the Leverage
Ratio exceeds 5.5 to 1.0 as of the end of any Fiscal Quarter in which a
Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of

 

33



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

a Specified Acquisition Period, the Borrower may not elect (or be deemed to have
elected) a subsequent Specified Acquisition Period unless, at the time of such
subsequent election, the Leverage Ratio does not exceed 5.5 to 1.0. Only one
Specified Acquisition Period may be elected (or deemed elected) with respect to
any particular Specified Acquisition.

“Specified Disposition” means a disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each MLP, the Company, each Drop Down Entity, Sigma
Acquisition Corporation, Citrus ETE Acquisition, L.L.C., SUG Holdco and their
respective subsidiaries.

“SUG Credit Agreement” means the Eighth Amended and Restated Revolving Credit
Agreement dated March 26, 2012 among the Company, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent, and the other agents and the lenders from
time to time party thereto, as amended, modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.

“SUG Holdco” means ETE Sigma Holdco Corporation, a Delaware corporation.

“SUG Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations or properties of the Company and its
subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under the SUG Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the SUG Credit Agreement, or (iii) the validity or
enforceability of the SUG Credit Agreement and related documents.

 

34



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“SUG Pro Forma Cash Distributions” means, for any Fiscal Quarter, an amount
equal to Consolidated EBITDA of SUG less (a) interest expense of the Company and
its subsidiaries, determined in accordance with GAAP and paid in cash during
such Fiscal Quarter, (b) taxes paid in cash during such Fiscal Quarter,
(c) maintenance capital expenditures in such Fiscal Quarter and (d) any other
amounts appropriately deducted in calculating “available cash” of a master
limited partnership for such Fiscal Quarter as determined by the Borrower in
good faith, provided that if any Transfer or Drop Down occurs in such Fiscal
Quarter, such amount will be calculated on a pro forma basis as if such Transfer
or Drop Down had occurred on the first day of such Fiscal Quarter.

“SUGS Drop Down/Transfer” means (a) the sale or transfer (by merger or
otherwise) of all or part of the Company’s direct or indirect interest in
Southern Union Gas Services, Ltd. to the Borrower (or any of its Subsidiaries or
a newly formed affiliated entity) and the subsequent sale or transfer (by merger
or otherwise) of such interest to either MLP or its subsidiaries or a Drop
Down/Transfer Joint Venture, (b) the sale or transfer (by merger or otherwise)
of all or part of the Company’s direct or indirect interest in Southern Union
Gas Services, Ltd. to ETP or its subsidiaries, to Regency or its subsidiaries,
or a Drop Down/Transfer Joint Venture, or (c) any combination of the foregoing,
and in each case, all transactions related thereto.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans, as such amount may be adjusted from time to time in accordance
with this Agreement by the Borrower and the Swingline Lender. The Swingline
Commitment is $10,000,000.

“Swingline Lender” means Credit Suisse AG, acting through any of its Affiliates
or branches, in its capacity as lender of Swingline Loans hereunder, or any
successor issuer of Swingline Loans.

“Swingline Lender’s Office” means such address or account as the Swingline
Lender may from time to time notify to the Borrower and the Lenders.

“Swingline Loan” has the meaning assigned to that term in Section 2.02.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Administrative Agent” means the administrative agent under the Term
Loan Credit Agreement.

“Term Loan Credit Agreement” means that certain $2,000,000,000 Senior Secured
Term Loan Agreement dated as of March 23, 2012 among the Borrower, the Term Loan
Administrative Agent, and the other lenders party thereto, as further amended,
modified, restated, or replaced.

 

35



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Term Loan Document” means each “Loan Document” under the Term Loan Credit
Agreement.

“Term Loan Lenders” means the lenders party to the Term Loan Credit Agreement
from time to time.

“Term Loan Obligations” means the Term Loans and all interest, fees and premium,
if any, and all other debts, liabilities, obligations, covenants and duties of,
any Restricted Person arising under any Term Loan Document or otherwise with
respect to any Term Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Restricted Person or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Term Loan Refinancing Indebtedness” has the meaning given to such term under
the Term Loan Credit Agreement.

“Term Loans” means the loans made by the Term Loan Lenders to the Borrower
pursuant to the Term Loan Credit Agreement.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is expected to be,
“at-risk” (within the meaning of Section 303 of ERISA), in “endangered” or
“critical” status (within the meaning of Section 305 of ERISA), or “insolvent”
or in “reorganization” within the meaning of Title IV of ERISA.

“Transfer” means any of the Citrus Transfer, the SUGS Drop Down/Transfer or any
Other Drop Down/Transfer.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

 

36



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 3.01(e)(ii)(C).

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Persons” means each MLP, the Company, each Drop Down Entity and
their respective subsidiaries, Sigma Acquisition Corporation, Citrus ETE
Acquisition, L.L.C., SUG Holdco and, unless subsequently designated as a
Restricted Subsidiary pursuant to Section 6.11, any Subsidiary of the Borrower
that is designated as an Unrestricted Person pursuant to Section 6.11.

“Value” means as of any date of determination (i) the combined market value of
limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus
(ii) 20 times Consolidated EBITDA of the Borrower derived from the general
partnership interests and incentive distribution rights under the Agreement of
Limited Partnership of such MLP as in effect from time to time (other than
expenses relating to the Borrower) for the four Fiscal Quarter period most
recently ended prior to the date of determination as set forth in clause (b) of
the definition of “Consolidated EBITDA of the Borrower” plus (iii) (a) 11.5
times Consolidated EBITDA of SUG for the four Fiscal Quarter period most
recently ended prior to the date of determination minus (b) all net Indebtedness
on a Consolidated balance sheet of the Company and its subsidiaries prepared as
of such date in accordance with GAAP.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

 

37



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
that would require operating leases to be treated similarly to Capital Leases
shall not be given effect in the definition of Indebtedness or any related
definitions or in the computation of any financial ratio or requirement
hereunder.

 

38



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II.

the Commitments and Credit Extensions

2.01 Loans. Subject to the terms and conditions hereof, each Lender agrees to
make Loans to the Borrower upon the Borrower’s request from time to time during
the Commitment Period, provided that (a) subject to Sections 3.03, 3.04 and
3.06, all Lenders are requested to make Loans of the same Type in accordance
with their respective Applicable Percentages and as part of the same Borrowing,
and (b) after giving effect to such Loans, the Facility Usage does not exceed
the Aggregate Commitments, and the Loans of any Lender plus such Lender’s
Applicable Percentage of all LC Obligations and Swingline Loans does not exceed
such Lender’s Commitment. The aggregate amount of all Loans that are ABR Loans
in any Borrowing must be equal to $1,000,000 or any higher integral multiple of
$500,000. The aggregate amount of all Eurodollar Loans in any Borrowing must be
equal to $3,000,000 or any higher integral multiple of $1,000,000. The Borrower
may have no more than eight (8) Borrowings of Eurodollar Loans outstanding at
any time. All Loans shall be due and payable in full on the Maturity Date,
subject to prepayments provided herein. Subject to the terms and conditions of
this Agreement, the Borrower may borrow, repay, and reborrow Loans under this
Section 2.01.

2.02 Swingline Loans.

(a) Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make swingline loans (“Swingline Loans”) to the Borrower from time to
time during the Commitment Period; provided, that the aggregate principal amount
of all outstanding Swingline Loans (after giving effect to any amount
requested), shall not exceed the lesser of (i) the Aggregate Commitments less
the sum of all outstanding Loans and the LC Obligations and (ii) the Swingline
Commitment; provided further that the Swingline Lender will not make a

 

39



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Swingline Loan from and after the date which is one (1) day after it has
received written notice from the Borrower or any Lender that one or more of the
applicable conditions to Credit Extensions specified in Section 4.01 is not then
satisfied until such conditions are satisfied or waived in accordance with the
provisions of this Agreement (and the Swingline Lender shall be entitled to
conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The amount of any Swingline Loan shall not be subject to a minimum
amount or increment.

(b) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings of any Swingline Loan shall be made by each Lender in an
amount equal to its Applicable Percentage with respect thereto and shall
thereafter be reflected as Loans of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund such amount upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Lender’s obligation to fund its
Applicable Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Applicable Percentage of a Swingline Loan, nor
shall any Lender’s Applicable Percentage be increased as a result of any such
failure of any other Lender to fund its Applicable Percentage of a Swingline
Loan.

(c) The Borrower shall pay to the Swingline Lender the amount of each Swingline
Loan (unless such Swingline Loan is fully refunded by the Lenders pursuant to
Section 2.02(b)), on demand and in no event later than the Maturity Date. In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their Applicable
Percentages (unless the amounts so recovered by or on behalf of the Borrower
pertain to a Swingline Loan extended after the occurrence and during the
continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.02 and which such
Event of Default has not been waived by the Majority Lenders or the Lenders, as
applicable).

(d) Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans in accordance with the terms of this Section 2.02 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including non-satisfaction of the conditions set forth in Article IV. Further,
each Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section 2.02, one of the events
described in subsections 8.01(j)(i), 8.01(j)(ii) or 8.01(j)(iii) shall have
occurred, each Lender will, on the date the applicable Loan would have been
made, purchase an undivided, irrevocable and unconditional participating
interest in the Swingline Loans to be refunded in an amount equal to its
Applicable Percentage of the aggregate amount of such Swingline Loans. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation, and upon receipt thereof, the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such

 

40



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).
Notwithstanding the foregoing provisions of this Section 2.02(d), a Lender shall
have no obligation to refund a Swingline Loan pursuant to Section 2.02(b) if
(i) a Default shall exist at the time such refunding is requested by the
Swingline Lender, (ii) such Default had occurred and was continuing at the time
such Swingline Loan was made by the Swingline Lender and (iii) such Lender
notified the Swingline Lender in writing, not less than one (1) Business Day
prior to the making by the Swingline Lender of such Swingline Loan, that such
Default has occurred and is continuing and that such Lender will not refund
Swingline Loans made while such Default is continuing.

2.03 Requests for New Loans. The Borrower must give to the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans or Swingline Loans to be funded by the Lenders or
the Swingline Lender. Each such notice constitutes a Loan Notice hereunder and
must:

(a) specify (i) the aggregate amount of any such Borrowing of ABR Loans and the
date on which such ABR Loans are to be advanced, (ii) the aggregate amount of
any such Borrowing of Eurodollar Loans, the date on which such Eurodollar Loans
are to be advanced (which shall be the first day of the Interest Period which is
to apply thereto), and the length of the applicable Interest Period, or
(iii) the aggregate amount of any such Borrowing of Swingline Loans and the date
on which such Swingline Loans are to be advanced; and

(b) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such ABR Loans or Swingline Loans are to be made, or (ii) the
third Business Day preceding the day on which any such Eurodollar Loans are to
be made.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Upon receipt of the Loan Notice requesting Loans, the Administrative
Agent shall give each Lender prompt notice of the terms thereof. Upon receipt of
any such Loan Notice requesting Swingline Loans, the Administrative Agent shall
give the Swingline Lender prompt notice of the terms thereof. In the case of
Loans, if all conditions precedent to such new Loans have been met, each Lender
will by 1:00 p.m. New York time on the date requested promptly remit to the
Administrative Agent at the Administrative Agent’s Office the amount of such
Lender’s Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to the Loans have been
neither met nor waived as provided herein, the Administrative Agent shall
promptly make such Loans available to the Borrower. In the case of Swingline
Loans, if all conditions precedent to such new Loans have been met, the
Swingline Lender will on the date requested promptly remit to the Borrower the
amount of such Swingline

 

41



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Loan in immediately available funds, unless to its actual knowledge any
conditions precedent to such Swingline Loan have been neither met nor waived as
provided herein. Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Lenders as provided in Section 2.02(b).

2.04 Continuations and Conversions of Existing Loans. The Borrower may make the
following elections with respect to Loans already outstanding: to Convert, in
whole or in part, ABR Loans to Eurodollar Loans; to Convert, in whole or in
part, Eurodollar Loans to ABR Loans on the last day of the Interest Period
applicable thereto; and to Continue, in whole or in part, Eurodollar Loans
beyond the expiration of such Interest Period by designating a new Interest
Period to take effect at the time of such expiration. In making such elections,
the Borrower may combine existing Loans made pursuant to separate Borrowings
into one new Borrowing or divide existing Loans made pursuant to one Borrowing
into separate new Borrowings, provided, that (i) the Borrower may have no more
than eight (8) Borrowings of Eurodollar Loans outstanding at any time, (ii) the
aggregate amount of all ABR Loans in any Borrowing must be equal to $1,000,000
or any higher integral multiple of $500,000, and (iii) the aggregate amount of
all Eurodollar Loans in any Borrowing must be equal to $3,000,000 or any higher
integral multiple of $1,000,000. To make any such election, the Borrower must
give to the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Converted and the date on which such Conversion is
to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into
which such existing Loans are to be Continued or Converted, the date on which
such Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to ABR Loans is to occur, or (ii) the third
Business Day preceding the day on which any such Continuation or Conversion to
Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Eurodollar
Loans at least three Business Days prior to the end of the

 

42



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Interest Period applicable thereto, such Eurodollar Loans, to the extent not
prepaid at the end of such Interest Period, shall automatically be Converted
into ABR Loans at the end of such Interest Period. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. No new funds shall be repaid by the
Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this Section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate,
Interest Period or Type applicable to already outstanding Loans.

2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans to
(a) fund the Acquisition and (b) for working capital, capital expenditures and
other lawful corporate purposes (including Restricted Payments and payment of
the purchase price and related expenses of permitted acquisitions), including,
at the option of the Borrower, for the payment of the fees and expenses incurred
in connection with the Acquisition, the Term Loan Credit Agreement, this
Agreement and other transactions incidental thereto.

2.06 Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower may, upon notice to the Administrative
Agent at any time or from time to time, voluntarily prepay Loans in whole or in
part without premium or penalty (other than Eurodollar Loan breakage costs, if
any, pursuant to Section 3.05) if (i) such notice is received by the
Administrative Agent not later than 1:00 p.m. three Business Days prior to any
date of prepayment; and (ii) any partial prepayment is in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice must specify
the date and amount of such prepayment and the Loans to be prepaid. The
Administrative Agent shall promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. Any prepayment of a Loan must be accompanied by all accrued interest
thereon. No Lender may reject any voluntary prepayment pursuant to this
Section 2.06.

(b) [Reserved]

(c) Mandatory Prepayment upon Facility Usage Exceeding Aggregate Commitments. If
the sum of the Facility Usage exceeds the Aggregate Commitments, the Borrower
shall, within one Business Day after the occurrence of that event, first, repay
or prepay the Loans, and second, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section 2.11,
in an amount sufficient to eliminate the excess.

(d) [Reserved]

(e) Application of Prepayments. Any prepayment of a Loan pursuant to this
Section 2.06 shall be applied to reduce the principal on the Loan (but without
reduction of the Commitments) and shall be applied first to ABR Loans to the
full extent thereof before application to Eurodollar Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 3.05.

 

43



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

2.07 Letters of Credit. Subject to the terms and conditions hereof, from the
Closing Date until the date 30 days prior to the Maturity Date, the Borrower may
request the LC Issuer to issue, amend, or extend the expiration date of, one or
more Letters of Credit for the account of the Borrower or any or its Restricted
Subsidiaries, provided that:

(a) after taking such Letter of Credit into account (i) the aggregate amount of
all outstanding LC Obligations does not exceed $50,000,000 and (ii) the Facility
Usage does not exceed the Aggregate Commitments at such time;

(b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit,
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (ii) five Business Days prior to the end of the Commitment
Period;

(c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost that is not reimbursable under Article III;

(d) such Letter of Credit is in form and upon terms as shall be acceptable to LC
Issuer in its sole and absolute discretion;

(e) the LC issuer has received a Letter of Credit request at least three
Business Days (or such shorter period as may be agreed by the LC Issuer) prior
to the proposed date of issuance of such Letter of Credit; and

(f) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

LC Issuer will honor any such request if the foregoing conditions (a) through
(e) (the “LC Conditions”) have been met as of the date of issuance, amendment,
or extension of such Letter of Credit.

2.08 Requesting Letters of Credit. The Borrower must make a written request for
any Letter of Credit at least three Business Days (or such shorter period as may
be agreed upon by the LC Issuer) before the date on which the Borrower desires
the LC Issuer to issue such Letter of Credit. By making any such written
request, unless otherwise expressly stated therein, the Borrower shall be deemed
to have represented and warranted that the LC Conditions will be met as of the
date of issuance of such Letter of Credit. Each such written request for a
Letter of Credit must be made in the form of the Letter of Credit Request. If
all LC Conditions for a Letter of Credit have been met on any Business Day
before 11:00 a.m., LC Issuer will issue such Letter of Credit on the same
Business Day at LC Issuer’s Lending Office. If the LC Conditions are met on any
Business Day on or after 11:00 a.m., LC Issuer will issue such Letter of Credit
on the next succeeding Business Day at LC Issuer’s Lending Office. If any
provisions of any Letter of Credit Request conflict with any provisions of this
Agreement, the provisions of this Agreement shall govern and control. Unless
otherwise directed by the LC Issuer, the Borrower shall not be required to make
a specific request to the LC Issuer for any extension of an Auto-Extension
Letter of Credit. Once an Auto-Extension Letter of Credit has been issued,

 

44



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

the Lenders shall be deemed to have authorized (but may not require) the LC
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than five Business Days prior to the end of the Commitment
Period; provided, however, that the LC Issuer shall not permit any such
extension if (a) the LC Issuer has determined that it would not be permitted at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (b) it has received notice from the Administrative Agent,
any Lender or the Borrower (which may be by telephone or in writing) on or
before the day that is five Business Days before the last day in which notice of
non-extension for such Letter of Credit may be given that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied, and
directing the LC Issuer not to permit such extension.

2.09 Reimbursement and Participations.

(a) Reimbursement. Each Matured LC Obligation shall constitute a loan by the LC
Issuer to the Borrower. The Borrower promises to pay to the LC Issuer, or to the
LC Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Alternate Base Rate plus the
Applicable Rate for ABR Loans to and including the second Business Day after the
Matured LC Obligation is incurred, subject to Section 2.09(b), and (ii) at the
Default Rate applicable to ABR Loans on each day thereafter.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders to make Loans to the Borrower in the amount
of such draft or demand, which Loans shall be made concurrently with the LC
Issuer’s payment of such draft or demand and shall be immediately used by the LC
Issuer to repay the amount of the resulting Matured LC Obligation. Such deemed
request by the Borrower shall be made in compliance with all of the provisions
hereof, provided that for the purposes of the first sentence of Section 2.01,
the amount of such Loans shall be considered, but the amount of the Matured LC
Obligation to be concurrently paid by such Loans shall not be considered.

(c) Participation by Lenders. The LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and, to induce the LC Issuer to issue Letters of
Credit hereunder, each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk an undivided
interest equal to such Lender’s Applicable Percentage of the LC Issuer’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each Matured LC Obligation paid by the LC Issuer thereunder. Each
Lender unconditionally and irrevocably agrees with the LC Issuer that, if a
Matured LC Obligation is paid under any Letter of Credit for which the LC Issuer
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement (including any reimbursement by means of concurrent Loans or by the
application of LC Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to the LC Issuer on demand, in immediately
available funds at the LC Issuer’s Lending Office, such Lender’s Applicable
Percentage of such Matured LC Obligation (or any portion thereof that has not
been reimbursed by the Borrower). Each Lender’s obligation to pay the LC Issuer
pursuant to the terms of this subsection is irrevocable and unconditional. If
any amount required to be paid by any Lender to the LC Issuer pursuant to this
subsection is paid by such Lender to the LC Issuer within three Business Days
after the date such payment is due, the

 

45



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

LC Issuer shall, in addition to such paid amount, be entitled to recover from
such Lender, on demand, interest thereon calculated from such due date at the
Federal Funds Rate. If any amount required to be paid by any Lender to the LC
Issuer pursuant to this subsection is not paid by such Lender to the LC Issuer
within three Business Days after the date such payment is due, the LC Issuer
shall, in addition to such amount to be paid, be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the
Alternate Base Rate plus the Applicable Rate for ABR Loans.

(d) Distributions to Participants. Whenever the LC Issuer has in accordance with
this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if the LC Issuer thereafter receives
any payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of LC Collateral or
otherwise, and excluding only interest for any period prior to the LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), the LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by the LC Issuer; provided, however, that if any such payment
received by the LC Issuer must thereafter be returned by the LC Issuer, such
Lender shall return to the LC Issuer the portion thereof that the LC Issuer has
previously distributed to it.

(e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by the LC Issuer to the Borrower or
any Lender from time to time, shall be conclusive, absent manifest error, as to
the amounts thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the LC Issuer under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the LC Issuer, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the LC Issuer; provided, that the foregoing shall
not be construed to excuse the LC Issuer from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the LC Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly

 

46



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

agree that, in the absence of gross negligence or willful misconduct on the part
of the LC Issuer (as finally determined by a court of competent jurisdiction),
the LC Issuer shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

2.10 No Duty to Inquire.

(a) Drafts and Demands. The LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter. The LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by the LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. The Borrower releases the LC Issuer and each Lender
from, and agrees to hold the LC Issuer and each Lender harmless and indemnified
against, any liability or claim in connection with or arising out of the subject
matter of this Section, which indemnity shall apply whether or not any such
liability or claim is in any way or to any extent caused, in whole or in part,
by any negligent act or omission of any kind by the LC Issuer or any Lender,
provided only that neither the LC Issuer nor any Lender shall be entitled to
indemnification for that portion, if any, of any liability or claim that is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of the Borrower, or if the amount of any
Letter of Credit is increased or decreased at the request of the Borrower, this
Agreement shall be binding upon all Restricted Persons with respect to such
Letter of Credit as so extended, increased, decreased or otherwise modified,
with respect to drafts and property covered thereby, and with respect to any
action taken by the LC Issuer, the LC Issuer’s correspondents, or any Lender in
accordance with such extension, increase, decrease or other modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, the LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
the LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
the LC Issuer to any purported transferee or transferees as determined by the LC
Issuer is hereby authorized and approved, and the Borrower releases the LC
Issuer and each Lender from, and agrees to hold the LC Issuer and each Lender
harmless and indemnified against, any liability or claim in connection with or
arising out of the foregoing,

 

47



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

which indemnity shall apply whether or not any such liability or claim is in any
way or to any extent caused, in whole or in part, by any negligent act or
omission of any kind by the LC Issuer or any Lender, provided only that neither
the LC Issuer nor any Lender shall be entitled to indemnification for that
portion, if any, of any liability or claim which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment.

2.11 LC Collateral.

(a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02, then, unless the
Administrative Agent, acting on the instruction of Majority Lenders, shall
otherwise specifically elect to the contrary (which election may thereafter be
retracted by the Administrative Agent, acting on the instruction of Majority
Lenders, at any time), the Borrower shall be obligated to pay to the LC Issuer
immediately an amount equal to the aggregate LC Obligations that are then
outstanding to be held as LC Collateral. Nothing in this subsection shall,
however, limit or impair any rights that the LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any Letter of Credit Request, or any rights which the LC
Issuer or any Lender may have to otherwise apply any payments by the Borrower
and any LC Collateral under Section 2.14.

(b) Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by the LC Issuer in such Cash Equivalents as the LC Issuer may
choose in its sole discretion. All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or other
Obligations that are due and payable. When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of the Borrower’s reimbursement obligations in
connection therewith have been satisfied in full, the LC Issuer shall release to
the Borrower any remaining LC Collateral. The Borrower hereby assigns and grants
to the LC Issuer for the benefit of the Lenders a continuing security interest
in all LC Collateral paid by it to the LC Issuer, all Investments purchased with
such LC Collateral, and all proceeds thereof to secure its Matured LC
Obligations and its Obligations under this Agreement, each Note, and the other
Loan Documents. The Borrower further agrees that the LC Issuer shall have all of
the rights and remedies of a secured party under the UCC with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.

(c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, the LC Issuer or the
Administrative Agent may, without prior notice to the Borrower or any other
Restricted Person, provide such LC Collateral (whether by transfers from other
accounts maintained with the LC Issuer, or otherwise) using any available funds
of the Borrower or any other Person also liable to make such payments, and the
LC Issuer or the Administrative Agent will give notice thereof to the Borrower
promptly after such application or transfer. Any such amounts that are required
to be provided as LC Collateral and that are not provided on the date required
shall be considered past due Obligations owing hereunder.

 

48



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

2.12 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan shall
bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day, (ii) each Eurodollar Loan
shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day, and (iii) each Swingline Loan shall bear interest on each
day outstanding at the Alternate Base Rate plus the Applicable Rate for ABR
Loans in effect on such day, with accrued unpaid interest being due and payable
on each Interest Payment Date, upon prepayment or repayment on the principal
amount so prepaid or repaid, and, on past due amounts, on demand. The interest
rate shall change whenever the applicable Alternate Base Rate, the Applicable
Rate for ABR Loans, the Adjusted LIBO Rate, or the Applicable Rate for
Eurodollar Loans changes. In no event shall the interest rate on any Loan exceed
the Maximum Rate.

(b) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower shall pay to the Administrative Agent for the account of each
Lender a commitment fee determined on a daily basis equal to the Applicable Rate
for commitment fees in effect on such day times such Lender’s Applicable
Percentage of the unused portion of the Aggregate Commitments on each day during
the Commitment Period, determined for each such day by deducting from the amount
of the Aggregate Commitments at the end of such day the Facility Usage. Solely
for purposes of calculating the commitment fee pursuant to this subsection, the
aggregate amount of outstanding Swingline Loans shall not be included in the
determination of Facility Usage. This commitment fee shall be due and payable in
arrears on the last Business Day of each Fiscal Quarter and at the end of the
Commitment Period.

(c) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of all Lenders in accordance with their respective Applicable
Percentages, a letter of credit fee at an annual rate equal to the Applicable
Rate for Eurodollar Loans in effect each day times the face amount of such
Letter of Credit (“LC Participation Fee”). The LC Participation Fee will be
payable in arrears on the last Business Day of each Fiscal Quarter. In addition,
the Borrower will pay to the LC Issuer an administrative issuance fee equal to
the greater of (i) $150 and (ii) 0.25% per annum of the face amount of each
Letter of Credit and such other fees and charges customarily charged by the LC
Issuer in respect of any issuance, amendment or negotiation of any Letter of
Credit in accordance with the LC Issuer’s published schedule of such charges
effective as of the date of such amendment or negotiation; such fees will be
payable in arrears on the last Business Day of each Fiscal Quarter.

(d) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as described in the Fee Letter.

(e) Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the ABR Loans shall be made on the basis of actual
days elapsed (including the first day but excluding the last day) and a year of
365 or 366 days, as appropriate.

 

49



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(f) Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.13 Evidence of Debt.

(a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. Subject to
Section 10.06(c), the accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note (in the form of Exhibit F-1 in the case of Loans
and in the form of Exhibit F-2 in the case of Swingline Loans), which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) Letters of Credit. In addition to the accounts and records referred to in
Section 2.13(a), each Lender and the Administrative Agent shall maintain, in
accordance with its usual practice, accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Loans, to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed and
(ii) with respect to Swingline Loans, to the Swingline Lender. Each such payment
shall be made at the Administrative Agent’s Office or the Swingline Lender’s
Office, as applicable, in Dollars and in immediately available funds not later
than 12:00 p.m. on the date specified herein. Subject to Section 2.17, the
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of each such payment
with respect to Loans in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
12:00 p.m.

 

50



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

may, in the Administrative Agent’s sole discretion, be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Except as otherwise provided in this Agreement, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as applicable.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

51



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or subparticipations in LC Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

 

52



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

2.16 Reductions in Commitment. The Borrower shall have the right from time to
time to permanently reduce the Aggregate Commitments, without penalty, provided
that (i) notice of such reduction is given not less than two Business Days prior
to such reduction, (ii) the resulting Aggregate Commitments are not less than
the Facility Usage, and (iii) each partial reduction shall be in an amount at
least equal to $3,000,000 and in multiples of $1,000,000 in excess thereof.

2.17 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the LC
Issuer pursuant to clause (b)(v) below);

(b) if any Swingline Loans or LC Obligations are outstanding at the time a
Lender becomes a Defaulting Lender then:

(i) if no Default has occurred and is continuing, all or any part of such
outstanding Swingline Loans and LC Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the Facility Usage (excluding the Defaulting
Lender’s Applicable Percentage of the Facility Usage) plus such Defaulting
Lender’s Applicable Percentage of such outstanding Swingline Loans and LC
Obligations does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected (whether by reason of the occurrence and continuance of a
Default or the non-Defaulting Lenders’ Commitments being exceeded by such
reallocation), Borrower shall within one Business Day following notice by the
Administrative Agent (x) first, prepay the Defaulting Lender’s Applicable
Percentage of the outstanding Swingline Loans and (y) second, Cash Collateralize
the Defaulting Lender’s Applicable Percentage of the LC Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.11 for so long as such LC
Obligations are outstanding;

(iii) if any portion of the Defaulting Lender’s Applicable Percentage of the LC
Obligations is Cash Collateralized pursuant to clause (ii) above, Borrower shall
not be required to pay any LC Participation Fee with respect to the Applicable
Percentage of the Defaulting Lender’s LC Obligations so long as it is Cash
Collateralized;

(iv) if any portion of the Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations is reallocated to the non-Defaulting Lenders pursuant
to clause (i) above, then the LC Participation Fee with respect to such portion
shall be allocated among the non-Defaulting Lenders in accordance with their
Applicable Percentages; or

 

53



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(v) if any portion of such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations is neither Cash Collateralized nor reallocated
pursuant to this Section 2.17(b), then, without prejudice to any rights or
remedies of the LC Issuer or any Lender hereunder, the LC Participation Fee
payable with respect to such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations shall be payable to the LC Issuer until such portion
of the Defaulting Lender’s Applicable Percentage of the outstanding LC
Obligations is Cash Collateralized and/or reallocated;

(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the LC Issuer shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or Cash Collateralized in accordance with
Section 2.17(b), and participations in any such newly issued or increased Letter
of Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in accordance with their respective Applicable Percentages (and
Defaulting Lenders shall not participate therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 10.13(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent and, subject to any applicable
requirements of Law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder, (ii) second,
pro rata, to the payment of any amounts owing by such Defaulting Lender to the
LC Issuer or Swingline Lender hereunder, (iii) third, to the funding of any Loan
or the funding or Cash Collateralization of any participation in any Swingline
Loan or Letter of Credit in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent and (iv) fourth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations under Section 2.09(a) in respect of an LC Credit Extension which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
under Section 2.09(a) owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations under
Section 2.09(a) owed to, any Defaulting Lender.

In the event that the Administrative Agent, Borrower, the LC Issuer or the
Swingline Lender, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Applicable Percentages of the outstanding Swingline Loans and
LC Obligations of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary

 

54



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

in order for such Lender to hold such Loans in accordance with its Applicable
Percentage. The rights and remedies against a Defaulting Lender under this
Section 2.17 are in addition to other rights and remedies that Borrower, the
Administrative Agent, the LC Issuer, the Swingline Lender and the non-Defaulting
Lenders may have against such Defaulting Lender. The arrangements permitted or
required by this Section 2.17 shall be permitted under this Agreement,
notwithstanding any limitation on Liens or the pro rata sharing provisions or
otherwise.

2.18 Increase of Commitments.

(a) The Borrower shall have the option, without the consent of the Lenders, from
time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior approval of the Administrative Agent (such approval
not to be unreasonably withheld), to this Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more Lenders to increase their respective Commitments, subject to the
satisfaction of the following conditions:

(i) prior to and after giving effect to the increase, no Default or Event of
Default shall have occurred hereunder and be continuing;

(ii) no such increase shall cause the aggregate increases in Commitments
pursuant to this Section 2.18 to exceed $100,000,000;

(iii) no Lender’s Commitment shall be increased without such Lender’s consent;

(iv) no more than three requests may be made for increases in Commitments
pursuant to this Section 2.18; and

(v) such increase shall be evidenced by an incremental commitment agreement in
form and substance reasonably acceptable to the Administrative Agent and
executed by the Borrower, the Administrative Agent, New Lenders, if any, and
Lenders increasing their Commitments, if any, and which shall indicate the
amount and allocation of such increase in the Aggregate Commitments and the
effective date of such increase (the “Increase Effective Date”).

Each financial institution that becomes a New Lender pursuant to this Section by
the execution and delivery to the Administrative Agent of the applicable
incremental commitment agreement shall be a “Lender” for all purposes under this
Agreement on the applicable Increase Effective Date. The Borrower shall borrow
and prepay Loans on each Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans of each Lender ratable with such Lender’s revised Applicable
Percentage after giving effect to any nonratable increase in the Aggregate
Commitments under this Section.

 

55



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(b) As a condition precedent to each increase pursuant to subsection (a) above,
the Borrower shall deliver to the Administrative Agent, to the extent requested
by the Administrative Agent, the following in form and substance satisfactory to
the Administrative Agent:

(i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with such increase agreement and any
Guarantors’ Consent to such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower and each Guarantor is validly existing and in good standing in its
jurisdiction of organization; and

(iii) a favorable opinion of independent legal counsel reasonably acceptable to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, relating to such increase agreement and any Guarantors’
Consent to such increase agreement, addressed to the Administrative Agent and
each Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Taxes (including any Indemnified
Taxes or Other Taxes) from any such payment by a withholding agent, then (i) the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or the applicable
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.

 

56



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the LC Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the LC
Issuer for any such penalties, interest and reasonable expenses arising solely
from such party’s failure to notify the Borrower of such Indemnified Taxes or
Other Taxes within a reasonable period of time after such party has actual
knowledge of such Indemnified Taxes or Other Taxes), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the LC Issuer, shall be conclusive,
absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing,

(i) any Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

57



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(ii) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(B) duly completed executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed executed originals of Internal Revenue
Service Form W-8BEN;

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-1, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 on
behalf of each such direct and indirect partner; or

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;

 

58



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(iii) the Administrative Agent shall also deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments;

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
LC Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the LC Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the LC Issuer, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the LC
Issuer in the event

 

59



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

the Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered by the
Administrative Agent shall be conclusive, absent manifest error.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Adjusted LIBO Rate , or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, Convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

 

60



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the LC Issuer;

(ii) subject any Lender, the Administrative Agent or the LC Issuer to any Tax
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender, the Administrative Agent or the LC Issuer
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender, the Administrative Agent or the LC Issuer); or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or in the case of clause
(ii), making any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the LC Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the LC Issuer or the Administrative
Agent hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the LC Issuer or the Administrative Agent, the Borrower
will pay to such Lender, the LC Issuer or the Administrative Agent, as the case
may be, such additional amount or amounts as will compensate such Lender, the LC
Issuer or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the LC Issuer, to a level below that which such Lender or
the LC Issuer or such Lender’s or the LC Issuer’s holding company, if any, could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the LC Issuer’s policies and the policies of such Lender’s or the LC
Issuer’s holding company, if any, with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company, if any, for any such reduction suffered.

 

61



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(c) Certificates for Reimbursement. A certificate of a Lender or the LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
LC Issuer or its holding company, as the case may be, as specified in Sections
3.04(a) and 3.04(b) and delivered to the Borrower shall be conclusive, absent
manifest error. The Borrower shall pay such Lender or the LC Issuer, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than
an ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

62



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender (iii) any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or (iv) any Lender gives a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (x) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (y) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO Credit Extensions

4.01 Conditions of Effectiveness. This Agreement shall become effective when the
following conditions precedent have been satisfied or waived in accordance with
Section 10.01:

(a) The Administrative Agent shall have received all of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Restatement Effective Date;

(ii) the Pledge Agreement executed by the parties thereto and all UCC financing
statements and other documents or instruments necessary or advisable to perfect
the security interests created by the Pledge Agreement;

(iii) the Collateral Agency Agreement executed by the parties thereto;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require, in form and substance reasonably
satisfactory to the Administrative Agent, evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Restricted Person is duly organized or formed,

 

63



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

and that each Restricted Person is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vi) a favorable opinion of each of (i) Latham & Watkins LLP, counsel to the
Restricted Persons, and (ii) the General Counsel of ETP, LLC, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each Lender; and the Borrower hereby
requests such counsel to deliver such opinion; and

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions set forth in Section 4.01(b) and (c) shall be true and
correct.

(b) As of the Restatement Effective Date, each of the representations and
warranties made by the Borrower and each Restricted Person in or pursuant to the
this Agreement and the other Loan Documents shall be true and correct in all
material respects, as if made on and as of such date, except for any
representations and warranties made as of a specified date, which were true and
correct in all material respects as of such specified date.

(c) At the time of and immediately after giving effect to the Restatement
Effective Date, no Default or Event of Default shall have occurred and be
continuing.

(d) The Merger Date shall have occurred or shall be occurring substantially
contemporaneously with the Restatement Effective Date.

(e) Any fees required to be paid by the Borrower on or before the Restatement
Effective Date shall have been paid.

(f) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) days prior to the Restatement Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered the Amendment Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

 

64



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

4.02 Conditions to all Credit Extensions. No Lender has any obligation to make
any Loan, and the LC Issuer has no obligation to issue, amend, renew or extend
any Letter of Credit, unless the following conditions precedent have been
satisfied:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (but with respect to any amendment,
renewal or extension, only in the event that the face amount of such Letter of
Credit is actually increased), both before and after giving effect to such
Borrowing or other Credit Extension, provided, however, for purposes of this
Section, (i) to the extent that such representations and warranties specifically
refer to an earlier date, they shall be true and correct as of such earlier
date, and (ii) the representations and warranties contained in Section 5.06(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 6.02; and

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender that:

5.01 No Default. No event has occurred and is continuing that constitutes a
Default.

5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.

5.03 Authorization. Each Restricted Person has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds hereunder and obtain Letters of Credit hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions

 

65



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

contemplated by the various Loan Documents, do not and will not (a) conflict
with any provision of (i) any Law, (ii) the organizational documents of the
Borrower, any of its Subsidiaries or the General Partner, (iii) any agreement
governing material Indebtedness for borrowed money of the Restricted Persons or
(iv) any other material agreement, judgment, license, order or permit applicable
to or binding upon the Borrower, any of its Restricted Subsidiaries or the
General Partner, (b) result in the acceleration of any material Indebtedness
owed by the Borrower, any of its Restricted Subsidiaries or the General Partner,
or (c) result in or require the creation of any Lien upon any assets or
properties of the Borrower, any of its Restricted Subsidiaries or the General
Partner. Except as expressly contemplated in the Loan Documents or disclosed in
the Disclosure Schedule, no permit, consent, approval, authorization or order
of, and no notice to or filing, registration or qualification with, any Tribunal
or third party is required in connection with the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents. Neither the Borrower, nor any
of its Restricted Subsidiaries nor the General Partner is in breach of or in
default under any instrument, license or other agreement applicable to or
binding upon it, which breach or default has had, or could reasonably be
expected to have, a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Borrower
Financial Statements were prepared in accordance with GAAP. The Initial Borrower
Financial Statements fairly present the Borrower’s or the Company’s, as
applicable, Consolidated financial position at the date thereof, the
Consolidated results of the Borrower’s or the Company’s, as applicable,
operations for the periods thereof and the Borrower’s or the Company’s, as
applicable, Consolidated cash flows for the periods thereof.

(b) Since December 31, 2011, no event or circumstance has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect. Since
December 31, 2011, based upon the ETP Reporting, no event or circumstance has
occurred that has had, or could reasonably be expected to have, an ETP Material
Adverse Effect. Since December 31, 2011, based upon the Regency Reporting, no
event or circumstance has occurred that has had or would reasonably be expected
to have a Regency Material Adverse Effect.

5.07 Taxes and Obligations. No Restricted Person has any outstanding Liabilities
of any kind (including contingent obligations, tax assessments, and unusual
forward or long term commitments) that exceed $10,000,000 in the aggregate and
not shown in the Initial Financial Statements, disclosed in the Disclosure
Schedule or otherwise permitted under Section 7.01. Each Restricted Person has
timely filed all tax returns and reports required to have been filed and has
paid all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, except to the extent that any
of the foregoing is not yet due or is being in good faith contested as permitted
by Section 6.07.

 

66



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

5.08 Full Disclosure. No written certificate, statement or other information,
taken as a whole, delivered herewith or heretofore by any Restricted Person to
any Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading as of the date made or deemed
made. All information regarding the Borrower’s Consolidated financial position
or results of operations and all other written information regarding Restricted
Persons, taken as a whole, furnished after the date hereof by or on behalf of
any Restricted Person to the Administrative Agent, LC Issuer or any Lender in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made, or based on
reasonable estimates on the date as of which such information is stated or
certified.

5.09 Litigation. Except as disclosed in the Initial Financial Statements, the
Applicable Regency Credit Agreement, or in the Applicable ETP Credit Agreement
or in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (a) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending or, to the knowledge of the Borrower, threatened, by or
before any Tribunal against the Borrower, any of its Restricted Subsidiaries or
the General Partner or affecting any property of the Borrower, any of its
Restricted Subsidiaries or the General Partner, and (b) there are no outstanding
judgments, injunctions, writs, rulings or orders by any such Tribunal against
the Borrower, any of its Restricted Subsidiaries or the General Partner or
affecting any property of the Borrower, any of its Restricted Subsidiaries or
the General Partner.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $10,000,000.

5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule, each
of the Borrower, its Restricted Subsidiaries and the General Partner has all
permits, licenses and authorizations required in connection with the conduct of
its businesses, except to the extent failure to have any such permit, license or
authorization has not had, and could not reasonably be expected to have, a
Material Adverse Effect. Each of the Borrower, its Restricted Subsidiaries

 

67



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

and the General Partner is in compliance with the terms and conditions of all
such permits, licenses and authorizations, and is also in compliance with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any Law or in
any regulation, code, plan, order, decree, judgment, injunction, notice or
demand letter issued, entered, promulgated or approved thereunder, except to the
extent failure to comply has not had, and could not reasonably be expected to
have, a Material Adverse Effect. Each of the Borrower, its Restricted
Subsidiaries and the General Partner (a) has filed and maintained all tariffs
applicable to its business with each applicable agency, (b) all such tariffs are
in compliance with all Laws administered or promulgated by each applicable
agency and (c) has imposed charges on its customers in compliance with such
tariffs, all contracts applicable to its business and all applicable Laws except
to the extent such failure to file or impose has not had, and could not
reasonably be expected to have, a Material Adverse Effect. As used herein,
“agency” includes the Federal Energy Regulatory Commission and each other United
States federal, state, or local governmental department, commission, board,
bureau, agency or instrumentality having jurisdiction over any Restricted Person
or its properties.

5.12 Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Disclosure Schedule or as has not had, and could not
reasonably be expected to have, a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions has not had, and
could not reasonably be expected to have, a Material Adverse Effect):

(a) Neither any property of any of the Borrower, or its Restricted Subsidiaries,
nor the operations conducted thereon nor any other operations of any of the
Borrower or its Restricted Subsidiaries violate any order or requirement of any
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no property of any of the Borrower,
or its Restricted Subsidiaries nor the operations currently conducted thereon
or, to the best knowledge of the Borrower, by any prior owner or operator of
such property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
property of the Borrower and its Restricted Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;

(d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport

 

68



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;

(e) The Borrower and its Restricted Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
of its Restricted Subsidiaries;

(f) To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and

(g) Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.

5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or own
any Equity Interests in any other Person except those listed in the Disclosure
Schedule (which includes the Borrower’s good faith estimate of its
organizational structure assuming the Acquisition has been consummated) or
disclosed to the Administrative Agent in writing. Neither the Borrower nor any
of its Subsidiaries is a member of any general or limited partnership, limited
liability company, joint venture or association of any type whatsoever except
those listed in the Disclosure Schedule or disclosed to the Administrative Agent
in writing. The Borrower owns, directly or indirectly, the equity membership or
partnership interest in each of its Subsidiaries, which is indicated in the
Disclosure Schedule or disclosed to the Administrative Agent in writing.

5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation has not had, and could not reasonably be expected to have,
a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

5.15 Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.

(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender is a subsidiary. Neither the Borrower nor
any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the United
States Department of the Treasury’s Office of Foreign Assets Control available
at http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the United States Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.16 Solvency. The Borrower and each of its Subsidiaries is solvent (as such
term is used in applicable bankruptcy, liquidation, receivership, insolvency or
similar Laws), and the sum of the Borrower’s and each of its Subsidiaries’
absolute and contingent liabilities, including the Obligations or guarantees
thereof, do not exceed the fair market value of such Person’s assets, and the
Borrower’s and each of its Subsidiaries’ capital should be adequate for the
businesses in which such Person is engaged and intends to be engaged. Neither
the Borrower nor any of its Subsidiaries has incurred (whether under the Loan
Documents or otherwise), nor does any such Person intend to incur or believe
that it will incur, debts which will be beyond its ability to pay as such debts
mature.

5.17 Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with Regulations T,
U and X.

5.18 Collateral Documents. The Collateral Documents are effective to create in
favor of the Collateral Agent (for the benefit of the Secured Parties) a legal,
valid and enforceable Lien in the Collateral described therein and proceeds
thereof. In the case of the Collateral consisting of certificated securities,
when certificates representing such Collateral are

 

70



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Documents, when financing statements in appropriate
form are filed in the offices specified in the Perfection Certificate, the
Collateral Agent shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Restricted Persons in such Collateral and,
subject to Section 9-315 of the New York UCC, the proceeds thereof, as security
for the Obligations, the Term Loan Obligations, the Lender Hedging Obligations,
the Other Hedging Obligations, the Senior Note Obligations and any other
obligations secured by the Collateral Documents, in each case prior and superior
in right to any other Person other than Permitted Liens which are permitted to
attach under the terms of this Agreement.

5.19 Status as Senior Debt of the Borrower. The Loans constitute senior debt of
the Borrower and, without regard to the Collateral, are pari passu with the
Borrower’s other unsecured, non-subordinated Indebtedness for borrowed money.

ARTICLE VI.

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that until the full and final payment of the Obligations and the termination of
this Agreement, unless the Majority Lenders, or all Lenders as required under
Section 10.01, have previously agreed otherwise:

6.01 Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.

6.02 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP, will
maintain its Fiscal Year, and will furnish the following statements and reports
to the Administrative Agent for distribution to each Lender at the Borrower’s
expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each MLP, the Company, each Drop Down Entity, each
Drop Down/Transfer Joint Venture and their respective subsidiaries on a
Consolidated

 

71



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

basis) and the Restricted Subsidiaries (individually or with one or more on a
combined basis) for such Fiscal Year, setting forth, in each case, in
comparative form, figures for the preceding Fiscal Year, such financial
statements and information of the Borrower furnished, in each case, pursuant to
clause (ii) to be certified by an authorized financial officer of the Borrower
as presenting fairly, in all material respects, the information contained
therein, on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments; provided, however, that at
any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Quarterly Report on Form 10-Q of the Borrower
for such Fiscal Quarter prepared in accordance with the requirements therefor
and filed with the Commission shall be deemed to satisfy the requirements of
this clause (b)(i) for any of the first three Fiscal Quarters of a Fiscal Year
and (ii) a consolidating balance sheet and a consolidating statement of
operations reflecting the consolidating information for the Borrower, the
Unrestricted Persons (reflecting the consolidating information for each MLP, the
Company, each Drop Down Entity, each Drop Down/Transfer Joint Venture and their
respective subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Quarter,
setting forth, in each case, in comparative form, figures for same period of the
preceding Fiscal Year, such financial statements and information of the Borrower
furnished, in each case, pursuant to clauses (b)(i) and (ii), to be certified by
an authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall set forth in comparative form the
corresponding figures for the same period or date of the preceding Fiscal Year.
In addition the Borrower will, together with each such set of financial
statements and each set of financial statements furnished under subsection
(a) or (b) of this Section, furnish a Compliance Certificate, signed on behalf
of the Borrower by the chief financial officer, principal accounting officer or
treasurer of the General Partner, setting forth that such financial statements
of the Borrower as presenting fairly, in all material respects, the information
contained therein (subject, in the case of Fiscal Quarter-end statements, to
normal year-end adjustments), stating that such officer has reviewed the Loan
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Section 7.12, and stating
that no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

 

72



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s, the Company’s or an MLP’s web site on the Internet or
at such other web sites as notified to the Lenders.

(d) The Borrower will furnish to the Administrative Agent prompt written notice
of any change (but in no event later than 10 Business Days after such change,
unless otherwise agreed by the Administrative Agent) in (i) any Restricted
Person’s name, (ii) any Restricted Person’s identity or organizational form or
jurisdiction of incorporation, or (iii) any Restricted Person’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless, promptly therewith, it shall have
provided the Administrative Agent with all filings under the UCC or otherwise
that are required in order for the Administrative Agent to continue to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(e) At the time of delivery of financial statements pursuant to Section 6.02(b),
if Collateral consists of any property other than the property that was
Collateral on the Restatement Effective Date, the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate (i) either confirming that there
has been no change in such information since the Perfection Certificate was
delivered on the Restatement Effective Date or the date of the most recent
certificate delivered pursuant to this Section and/or identifying such changes,
and (ii) certifying that all UCC financing statements (including fixtures
filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each applicable governmental,
municipal or other appropriate office in each applicable jurisdiction to the
extent necessary to protect and perfect the security interests under the
Collateral Documents.

(f) At the time of the delivery thereof pursuant to the Applicable MLP Credit
Agreement or any indenture or agreement governing Indebtedness of an MLP and its
subsidiaries, copies of (i) each financial statement of such MLP and/or its
subsidiaries accompanied by each report, opinion or certificate required to be
provided in connection with such financial statement, (ii) each certificate
regarding compliance with representations, warranties and covenants and/or the
absence of default, and (iii) each other report or notice regarding any default
or potential default in such Indebtedness or other Indebtedness, any material
adverse change or material adverse effect, or other material event or
circumstance, including those related to any claim or notice of potential
liability under Environmental Laws, any filing of any suit or proceeding or the
assertion of any claim or violation of any Laws, in each case as required under
the provisions of the Applicable MLP Credit Agreement or such other indenture or
agreement; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) on the date that such information is
posted at the applicable MLP’s web site on the Internet or at such other web
sites as notified to the Lenders.

 

73



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(g) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by an MLP or any of its
subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by an MLP or any of its subsidiaries with the Commission and of
all press releases and other statements made available generally by an MLP or
any of its subsidiaries to the public concerning material developments; provided
that the Borrower shall be deemed to have furnished the information specified in
this clause (g) on the date that such information is posted at the applicable
MLP’s web site on the Internet or at such other web sites as notified to the
Lenders.

6.03 Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless an Event of Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.

6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to the LC Issuer and each Lender promptly, and not later than
five (5) Business Days in the case of subsection (b) below and not later than
thirty (30) days in the case of any other subsection below, after any
Responsible Officer of the Borrower has knowledge thereof, stating that such
notice is being given pursuant to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect or an ETP Material
Adverse Effect or a Regency Material Adverse Effect or a SUG Material Adverse
Effect;

(b) the occurrence of (i) any Default or any “Default” as defined in the
Applicable MLP Credit Agreement, (ii) any “Default” or “Event of Default” as
defined in the Indenture, (iii) any “Default” or “Event of Default” as defined
in the Term Loan Credit Agreement or (iv) any “Default” or “Event of Default” as
defined in the SUG Credit Agreement;

 

74



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect, an ETP Material Adverse Effect, a Regency Material Adverse Effect or a
SUG Material Adverse Effect;

(d) the occurrence of any Termination Event;

(e) under any Environmental Law, any claim of $10,000,000 or more with respect
to any Restricted Person or of $50,000,000 or more with respect to any
Unrestricted Person, any notice of potential liability that could reasonably be
expected to exceed such amount with respect to such Person, or any other
material adverse claim asserted against any Restricted Person or any
Unrestricted Person or with respect to any Restricted Person’s or any
Unrestricted Person’s properties taken as a whole; and

(f) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or any Unrestricted Person or with respect
to any Restricted Person’s or any Unrestricted Person’s properties, in which an
adverse decision could reasonably be expected to have a Material Adverse Effect,
or an ETP Material Adverse Effect, or a Regency Material Adverse Effect, or a
SUG Material Adverse Effect.

Upon the occurrence of any of the foregoing, Restricted Persons will take all
necessary steps to, or in the case of an MLP, the Company, an Unrestricted
Person or their respective subsidiaries, will use commercially reasonable
efforts to cause such Person to, remedy promptly any such Material Adverse
Effect, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to herein and stating
what action the Restricted Person has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.04(b) shall describe with
particularity any and all provisions of this Agreement and other Loan Documents,
if applicable, that have been breached.

6.05 Maintenance of Properties. The Borrower shall, and shall cause each other
Restricted Person to, maintain and keep, or cause to be maintained and kept, its
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
any Restricted Person from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Existence and Qualifications. The Borrower shall, and shall
cause each other Restricted Person to, (a) maintain and preserve its existence
and its rights and franchises in full force and effect and (b) qualify to do
business in all states or jurisdictions where required by applicable Law, except
where the failure so to qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect, or except in a transaction
otherwise permitted by Section 7.03.

 

75



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

6.07 Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:

(a) timely file all tax returns required to be filed in any jurisdiction;

(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;

(c) timely pay all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;

(d) timely pay and discharge when due all other Liabilities now or hereafter
owed by it, other than royalty payments suspended in the ordinary course of
business; and

(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.

Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

6.08 Insurance. The Borrower shall, and shall cause each other Restricted Person
to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

6.09 Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, except for failures so to
comply that have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

6.10 Environmental Matters. The Borrower shall, and shall cause each other
Restricted Person to:

(a) comply in all material respects with all Environmental Laws now or hereafter
applicable to such Restricted Person as well as all contractual obligations and
agreements with

 

76



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

respect to environmental remediation or other environmental matters and shall
obtain, at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect;

(b) promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Restricted Person or General Partner, or of
which it has notice, pending or threatened against any Restricted Person, the
potential liability of which exceeds or might reasonably be expected to exceed
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against any Restricted Person, by any Governmental Authority
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business; and

(c) promptly furnish to the Administrative Agent all requests for information,
notices of claim, demand letters, and other notifications, received by any
Restricted Person or General Partner in connection with its ownership or use of
its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, the potential liability of which exceeds or might
reasonably be expected to exceed $15,000,000 or could reasonably be expected to
have a Material Adverse Effect if resolved adversely against any Restricted
Person.

6.11 Guaranties by Restricted Subsidiaries.

(a) The Borrower shall cause each Restricted Subsidiary, whether existing on the
Restatement Effective Date or created, acquired or coming into existence after
the Restatement Effective Date, that Guarantees any other Indebtedness of the
Borrower (including the Senior Notes and the Term Loans) to execute and deliver
to the Administrative Agent a Guaranty for so long as such other Indebtedness is
Guaranteed.

(b) Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.

(c) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all

 

77



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

material respects as of such earlier date, and (iv) the Borrower has provided to
the Administrative Agent an officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied. In no event will either MLP or any of their respective
subsidiaries be designated a Restricted Subsidiary.

(d) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Person, provided that all
Investments in such Subsidiary at the time of such designation shall be treated
as Investments made on the date of such designation in an amount equal to the
fair market value of all Restricted Persons’ Investments in such Unrestricted
Person at the time of such designation, and provided further that at the time of
such action and after giving effect thereto, (i) such Subsidiary does not own,
directly or indirectly, any Indebtedness or Equity Interests of the Borrower or
any Restricted Subsidiary, other than any Drop Down Equity or Drop Down/Transfer
Debt, (ii) no Default or Event of Default shall exist, (iii) all representations
and warranties herein will be true and correct in all material respects if
remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, (iv) the Investment represented by such designation is permitted under the
definition of Permitted Investments and (v) the Borrower has provided to the
Administrative Agent an officer’s certificate in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied.

6.12 [Reserved].

6.13 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations and the Lender Hedging Obligations are
guaranteed by the Guarantors and secured by substantially all of the assets of
the Restricted Persons (other than ETP GP and Regency GP), including all of the
outstanding Equity Interests of any Restricted Subsidiary acquired or created
after the Restatement Effective Date.

6.14 Miscellaneous Business Covenants. The Borrower shall, and shall cause each
other Restricted Person to, (i) maintain entity records and books of account
separate from those of any other entity, including each MLP, the Company, each
Drop Down Entity or any of their respective subsidiaries, which is an Affiliate
of such entity; (ii) not commingle its funds or assets with those of any other
entity, including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries, which is an Affiliate of such entity; and (iii) provide
that the board of directors or other analogous governing body of the General
Partner will hold all appropriate meetings to authorize and approve such
entity’s actions, which meetings will be separate from those of other entities,
including each MLP, the Company, each Drop Down Entity or any of their
respective subsidiaries; provided that such governing bodies may from time to
time hold joint meetings for administrative purposes (e.g.: to provide
information about the respective businesses and operations of the Borrower, on
the one hand, and an MLP, the Company, a Drop Down Entity or any of their
respective subsidiaries, on the other hand).

 

78



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

6.15 Restricted/Unrestricted Persons. The Borrower:

(a) will not, and will not permit any Restricted Person to guaranty any
Indebtedness of any of the Unrestricted Persons, other than the Drop
Down/Transfer Guarantees or pursuant to clause (d) of the definition of
Permitted Investments;

(b) will not permit any Unrestricted Person to hold any equity or other
ownership interest in any Restricted Person other than the Drop Down Equity to
be held by the Company;

(c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts;

(d) will cause ETP and each of its subsidiaries which has a Restricted Person as
its general partner to incur Indebtedness only under notes, loan agreements or
other applicable agreements that expressly state that such Indebtedness is being
incurred by ETP and, if applicable, such subsidiaries, on a basis that is
non-recourse to ETP’s general partner; and

(e) will cause each Unrestricted Person (other than an MLP, the Company and
their respective subsidiaries) to incur Indebtedness only under notes, loan
agreements or other applicable agreements that expressly state that such
Indebtedness is being incurred by such Unrestricted Person on a basis that is
non-recourse to the Restricted Persons.

6.16 Pledge of SUG Holdco Stock and Additional Collateral. Promptly and in any
event within 30 days following the Restatement Effective Date, the Borrower will
(a) grant or cause to be granted pursuant to the Pledge Agreement a first
priority Lien on all of the issued and outstanding shares of Equity Interests of
SUG Holdco and (b) if requested by the Administrative Agent, deliver to the
Administrative Agent customary certificates and legal opinions relating to the
matters described above.

Notwithstanding the foregoing, if any assets are granted to secure the Term Loan
Obligations, the Borrower shall promptly grant to the Collateral Agent for the
benefit of the Secured Parties a first priority Lien on such assets as security
for the Obligations.

ARTICLE VII.

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that until
the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.01, have previously agreed otherwise:

 

79



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

7.01 Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:

(a) the Obligations;

(b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC, Regency
GP and Regency LLC) to any other Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC); provided, (i) all such Indebtedness shall be
evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case is reasonably
satisfactory to the Administrative Agent, and (iii) any payment by any
Restricted Person that is a Guarantor under any guaranty of the Obligations
shall result in a pro rata reduction of the amount of any such Indebtedness owed
by such Guarantor to the Borrower or to any Restricted Subsidiary that is a
Guarantor for whose benefit such payment is made;

(c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(e) Indebtedness of (i) ETP LLC arising by operation of law as a result of ETP
LLC being the general partner of ETP GP, (ii) ETP GP arising by operation of law
as a result of ETP GP being the general partner of ETP, (iii) Regency LLC
arising by operation of law as a result of Regency LLC being the general partner
of Regency GP, and (iv) Regency GP arising by operation of law as a result of
Regency GP being the general partner of Regency;

(f) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing a Permitted Acquisition by a
Restricted Person not to exceed at any time $5,000,000;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Restatement Effective Date incurred prior to the time such Person becomes a
Subsidiary, not to exceed at any time $15,000,000; provided that (i) such
Indebtedness is not created in contemplation of such Person becoming a
Subsidiary and (ii) such Indebtedness is not assumed or Guaranteed by any other
Restricted Person;

(h) other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Subsidiaries of the Borrower who are Guarantors of the Obligations
hereunder) in an aggregate principal amount not to exceed at any time
$20,000,000;

(i) Senior Note Obligations; provided the amount of such Indebtedness shall not
exceed an aggregate principal amount of $1,800,000,000 outstanding at any one
time and any refinancings, renewals or extensions of all or any part of any
Senior Note Obligations (“Senior

 

80



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Note Refinancing Indebtedness”), provided that (i) the maturity date of such
Senior Note Refinancing Indebtedness is no earlier than one year after the
Maturity Date, (ii) there are no scheduled repayments of principal of such
Senior Note Refinancing Indebtedness or sinking fund payments thereon prior to
the date that is one year after the Maturity Date, (iii) the documents or
instruments governing such Indebtedness do not contain any maintenance financial
covenant, (iv) such Indebtedness is not secured on a basis which is senior to
the Loans and other Obligations under this Agreement, and (v) the principal
amount of such Senior Note Refinancing Indebtedness does not exceed the
principal amount of Senior Note Obligations being refinanced, renewed or
extended except by an amount equal to accrued and unpaid interest, prepayment
premium, fees and expenses reasonably incurred in connection with such
refinancing, renewal or extension;

(j) Indebtedness under the Term Loan Credit Agreement and any Term Loan
Refinancing Indebtedness; provided the amount of all such Indebtedness, shall
not exceed an aggregate principal amount of $2,000,000,000 outstanding at any
one time except by an amount equal to accrued and unpaid interest, prepayment
premium, fees and expenses reasonably incurred in connection with any such Term
Loan Refinancing Indebtedness;

(k) any Drop Down/Transfer Guarantees and any Drop Down/Transfer Debt; and

(l) other Indebtedness not permitted by this Section 7.01, provided that after
giving pro forma effect to the incurrence of such Indebtedness, the Borrower
shall be in compliance with the requirements of Section 7.12.

7.02 Limitation on Liens. The Borrower shall not, and shall not permit any other
Restricted Person to, create, assume or permit to exist any Lien upon or with
respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):

(a) Liens existing on the Closing Date and listed in the Disclosure Schedule;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

81



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(h) rights reserved to or vested by Law in any Governmental Authority to control
or regulate in any manner any of the properties of any Restricted Person or the
use thereof or the rights and interests of any Restricted Person therein under
any and all Laws;

(i) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be; and (iv) such Liens together with all Liens
permitted under Section 7.02(m) do not secure Indebtedness in excess of the
amount permitted by Section 7.02(m);

(m) Liens securing Indebtedness permitted by Sections 7.01(f), 7.01(g) or
7.01(h); provided that such Liens do not secure Indebtedness that together with
(but without duplication) all Indebtedness secured by Liens permitted under
Section 7.02(l) exceeds a principal amount at any one time of $35,000,000;

(n) Liens on cash margin collateral securing Hedging Contracts permitted under
Section 7.10;

 

82



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(o) Liens in respect of operating leases covering only the property subject
thereto; and

(p) Liens securing (i) the Obligations, the Lender Hedging Obligations and the
Other Hedging Obligations; (ii) the Term Loan Obligations or any Term Loan
Refinancing Indebtedness, in each case, permitted under Section 7.01; (iii) for
so long as the Senior Note Obligations or any Senior Note Refinancing
Indebtedness are required pursuant to the terms of the Indenture or the
documentation governing the Senior Note Refinancing Indebtedness to be equally
and ratably secured with the Term Loan Obligations, the Senior Note Obligations
or Senior Note Refinancing Indebtedness; and (iv) obligations for other
Indebtedness incurred pursuant to Section 7.01(l).

Notwithstanding any of the foregoing to the contrary, no Liens of the kind set
forth in clauses (a) through and including (o) above shall be permitted on the
Equity Interests of the Company, SUG Holdco, ETP, ETP GP, ETP LLC, Regency,
Regency GP or Regency LLC, other than those Liens created to secure (i) the
Obligations, the Lender Hedging Obligations and the Other Hedging Obligations;
(ii) the Term Loan Obligations or any Term Loan Refinancing Indebtedness;
(iii) for so long as the Senior Note Obligations are required pursuant to the
terms of the Indenture to be equally and ratably secured with the Term Loan
Obligations, the Senior Note Obligations; and (iv) obligations for other
Indebtedness incurred pursuant to Section 7.01(l).

7.03 Limitation on Mergers, Issuances of Subsidiary Securities. The Borrower
shall not, and shall not permit any other Restricted Person to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself or suffer any liquidation or dissolution, except (a) the
Acquisition, (b) Permitted Acquisitions, (c) the merger, dissolution or
liquidation into or consolidation of a Restricted Subsidiary (other than ETP GP,
ETP LLC, Regency GP or Regency LLC) with or into the Borrower (so long as the
Borrower is the surviving entity) or another Restricted Subsidiary (other than
ETP GP, ETP LLC, Regency GP or Regency LLC) (so long as if one such Restricted
Person is a Guarantor, the surviving entity shall be a Guarantor) and (d) any
Restricted Person, other than the Borrower, may dissolve so long as such
dissolution could not reasonably be expected to result in a Material Adverse
Effect or have a material adverse effect on the value of the Guaranty or the
Collateral. Except in connection with a sale of all of the Equity Interest of a
Restricted Subsidiary permitted under Section 7.04: (i) the Borrower will not,
and will not permit any Restricted Subsidiary to, sell, transfer or otherwise
dispose the Equity Interest of any Restricted Subsidiary and no Restricted
Subsidiary will issue any additional Equity Interests if such action will result
in or allow any diminution of the Borrower’s Equity Interest (direct or
indirect) in such Restricted Subsidiary; and (ii) no Restricted Subsidiary of
the Borrower that is a partnership will allow any diminution of the Borrower’s
interest (direct or indirect) in such Restricted Subsidiary.

7.04 Limitation on Sales of Property. The Borrower shall not, and shall not
permit any other Restricted Person to, sell, transfer, lease, exchange, alienate
or dispose of any of its property or any material interest therein except:

(a) in respect of Borrower, (or any Restricted Subsidiary that holds limited
partnership units of an MLP), and in respect of ETP GP, ETP LLC, Regency GP or
Regency

 

83



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

LLC: (i) the sale of stock or other securities issued by a Restricted Subsidiary
of a Restricted Person in order to qualify directors if required by applicable
law, (ii) the sale of immaterial assets (other than stock or securities,
including partnership units) in the ordinary course, (iii) the sale of limited
partnership units of an MLP or Equity Interests of the Company held directly or
indirectly by the Borrower, provided that with respect to this clause
(iii) (A) no Default or Event of Default shall have occurred or be continuing or
would result therefrom, (B)(1) the aggregate sale of limited partnership units
of ETP from and after the Restatement Effective Date shall not exceed 25% of
such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of such date, (2) the aggregate sale of Equity Interests of the
Company held directly or indirectly by the Borrower from and after the
Restatement Effective Date shall not exceed 50% of such Equity Interests held
directly or indirectly by the Borrower as of such date and (3) the aggregate
sale of limited partnership units of Regency from and after the Restatement
Effective Date shall not exceed 25% of such units owned by the Borrower or of
such units owned by its Restricted Subsidiaries as of the Restatement Effective
Date, and (C) after giving effect to such sale on a pro forma basis as if it had
occurred on the first day of the test period most recently ended, the Borrower
shall be in compliance with Section 7.12;

(b) in respect of any Restricted Subsidiary of the Borrower, other than ETP GP,
ETP LLC, Regency GP or Regency LLC that owns operating assets acquired after the
Closing Date, the following in respect of such operating assets: (i) equipment
and other personal property and fixtures that are either (A) obsolete for their
intended purposes and disposed of in the ordinary course of business, or
(B) replaced by personal property or fixtures of comparable suitability owned by
such Restricted Person free and clear of all Liens except Permitted Liens;
(ii) inventory which is sold in the ordinary course of business on ordinary
trade terms; (iii) property sold or transferred by any Restricted Subsidiary to
any other Restricted Subsidiary (so long as if the transferor is a Guarantor,
the transferee shall be a Guarantor); (iv) assignment of accounts receivable for
collection purposes in the ordinary course of business; (v) property sold to
comply with any divestment requirement imposed in connection with the approval
of an acquisition under Hart-Scott-Rodino Act of 1976; (vi) sales, transfers or
other dispositions of other property or issuances or sales of Equity Interests
of any Restricted Subsidiary, in any case for fair consideration that are in the
best interests of the Borrower not to exceed $10,000,000 on a cumulative basis,
provided that immediately after giving effect to such proposed disposition no
Default or Event of Default shall exist and be continuing; and (vii) sales,
transfers or other dispositions of other property for cash that are in the best
interests of the Borrower to any Person; provided, that with respect to this
clause (vii) (A) no Default or Event of Default shall have occurred or be
continuing or would result therefrom, (B) after giving effect to such sale on a
pro forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower shall be in compliance with Section 7.12, and
(C) such sale, transfer or disposition is in exchange for other assets used by
the Borrower or its Restricted Subsidiaries in the furtherance of their
business;

(c) ETP GP may exchange all or part of the incentive distribution rights owned
by it for limited partnership units of ETP of not less than substantially
equivalent value as of the date of such exchange;

(d) ETP GP or Regency GP may relinquish incentive distribution rights in
connection with any Drop Down;

 

84



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(e) in connection with any Drop Down; provided that with respect to this clause
(e), the Net Asset Sale Proceeds thereof are applied to prepay the Term Loans as
contemplated, and if required, by the Term Loan Credit Agreement; and

(f) the Borrower may make Restricted Payments permitted by Section 7.05.

Except as expressly permitted by this Section 7.04, in no event shall the
Borrower sell, transfer, lease, exchange, alienate or dispose of its interests
in the Company, a Drop Down Entity, ETP GP, ETP LLC, Regency GP or Regency LLC
nor permit ETP LLC to sell, transfer, lease, exchange, alienate or dispose of
its interests in ETP GP nor permit ETP GP to sell, transfer, lease, exchange,
alienate or dispose of its interests in ETP nor permit Regency LLC to sell,
transfer, lease, exchange, alienate or dispose of its interest in Regency GP nor
permit Regency GP to sell, transfer, lease, exchange, alienate or dispose of its
interests in Regency.

7.05 Limitation on Restricted Payment. The Borrower shall not, and shall not
permit any other Restricted Person to, declare or make, directly or indirectly
any Restricted Payments. Notwithstanding the foregoing, (a) no Restricted Person
shall be restricted, directly or indirectly, from declaring and making
Restricted Payments to another Restricted Person, (b) the Borrower may purchase
its common limited partnership units and redeem the Restructuring Preferred
Units or the Drop Down Equity, so long as in connection with each such purchase
or redemption (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) prior to and after giving effect thereto, the Leverage
Ratio of the Borrower is not greater than 5.0 to 1.0, and (iii) the sum of the
Borrower’s Cash on hand plus the amount of Cash that is available to be borrowed
under the Commitments without resulting in the Leverage Ratio of the Borrower
being greater than 5.0 to 1.0, is greater than $10,000,000, (c) so long as the
Borrower shall be in compliance with Section 7.12 prior to and after giving
effect to any distribution, and so long as no Event of Default has occurred and
is continuing or would result therefrom, the Borrower may declare or order and
make, pay or set apart, during each Fiscal Quarter, Restricted Payments
consisting of cash distribution to its general partner, its preferred limited
partner unit holders, its Drop Down Equity holders and its common limited
partner unit holders pursuant to the requirements of the Partnership Agreement,
the Restructuring Preferred Units or the Drop Down Equity and (d) the Borrower
may redeem Restructuring Preferred Units either with the Net Asset Sale Proceeds
of any Asset Sale of limited partnership units in an MLP or by exchanging or
distributing limited partnership units in an MLP to the holders of the
Restructuring Preferred Units; provided, that in any case, such redemption would
be permitted under Section 7.05(b).

7.06 Limitation on Investments, Loans and Advances. The Borrower shall not, and
shall not permit any other Restricted Person to, make or commit to make any
capital contributions to, or make or hold any other Investments in, any Person,
other than Permitted Investments, nor acquire properties or assets except (a) in
the ordinary course of business, (b) any acquisition of capital assets that will
become a part of the operations of such Restricted Person (and provided that the
same shall not result in a violation of Section 7.08), (c) Investments in
connection with the Acquisition or any Drop Down and (d) any Permitted
Acquisition. Except for Permitted Investments and Hedging Contracts permitted
under Section 7.10, the Borrower shall not, and shall not permit any other
Restricted Person to, extend credit, make advances or make loans other than
normal and prudent extensions of credit to customers in the ordinary course of
business or to another Restricted Person in the ordinary course of business,
which extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner.

 

85



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

7.07 Transactions with Shareholders and Affiliates. No Restricted Person shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Equity Interests of a
Restricted Person or with any Affiliate of a Restricted Person, on terms that
are less favorable to such Restricted Person than those that might be obtained
at the time from a Person who is not such a holder or Affiliate; provided, that
the foregoing restriction shall not apply to: (a) any transaction between
Restricted Persons; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of the Borrower and its
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of any Restricted Person entered into in the ordinary course of
business; (d) the transactions that are the subject of an MLP Limited
Partnership Agreement; (e) transactions between a Restricted Person on the one
hand and an MLP and the general partner of such MLP and their respective
Subsidiaries on the other hand similar to those typically addressed in omnibus
agreements between the sponsors of a publicly traded limited partnership on the
one hand and the publicly traded partnership on the other hand; (f) the
transactions that are the subject of the Shared Services Agreement dated
August 26, 2005 by and between ETP and the Borrower, as amended or replaced from
time to time; (g) the transactions that are the subject of the Services
Agreement by and among ETE Services Company, LLC, the Borrower and Regency in
substantially the form attached as Exhibit H to that certain Contribution
Agreement dated May 10, 2010 providing for a portion of the Restructuring
Transactions, as amended or replaced from time to time; (h) transactions entered
into in the ordinary course of business of such Restricted Person on terms that
are no less favorable to such Restricted Person than those which would have been
obtainable at the time in an arm’s length transaction with Persons that are not
Affiliates; (i) the Acquisition and any Drop Down; (k) the Drop Down Equity or
Drop Down/Transfer Debt; (l) transactions between Restricted Persons, on the one
hand, and the Company and its subsidiaries, on the other hand, that are approved
by the Borrower’s board of directors (or similar governing body); and (m) the
Drop Down/Transfer Guarantees.

7.08 Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business as
may be consented to by Majority Lenders. ETP GP shall not engage in any business
other than acting as the general partner of ETP, ETP LLC shall not engage in any
business other than acting as the general partner of ETP GP, Regency LLC shall
not engage in any business other than acting as the general partner of Regency
GP, and Regency GP shall not engage in any business other than acting as the
general partner of Regency.

7.09 Restrictive and Negative Pledge Agreements. Except as provided for in the
Loan Documents or as described in the Disclosure Schedule, the documents
governing the Senior Notes or the Senior Note Refinancing Indebtedness (which
are not more restrictive than those contained in the Indenture), the Term Loan
Documents, the documents governing any Term Loan Refinancing Indebtedness (to
the extent not more restrictive than the terms of this Agreement), and any
Indebtedness incurred pursuant to Section 7.01(l) (to the extent not more
restrictive than the terms of this Agreement), the Borrower shall not, and shall
not permit any other Restricted Person to, directly or indirectly, enter into,
create, or otherwise allow to exist

 

86



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

any contract or other consensual restriction on (a) the ability of any
Restricted Subsidiary to: (i) pay dividends or make other distributions;
(ii) redeem Equity Interests held in it by the Borrower or another Restricted
Subsidiary; (iii) repay loans and other indebtedness owing by it to the Borrower
or another Restricted Subsidiary; or (iv) transfer any of its assets to the
Borrower or another Restricted Subsidiary; or (b) the ability of any Restricted
Person to create Liens on any of its assets or property to secure the
Obligations or Lender Hedging Obligations.

7.10 Hedging Contracts. The Borrower shall not, and shall not permit any other
Restricted Person to, be a party to or in any manner be liable on any Hedging
Contract except any Hedging Contracts (a) entered into by such Person in the
ordinary course of business for the purpose of fixing interest rates on
Indebtedness or for the purpose of directly mitigating risks or reducing costs
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person in the normal course of business, and
not for purposes of speculation, (b) that does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (c) that is with a
counterparty whose obligations are rated (or are guaranteed by an affiliate
whose obligations are rated) A-/A3 or better, respectively, by the Rating
Agencies or are in accordance with the risk management policies of the Borrower
as such policies have been adopted or amended from time to time and disclosed to
the Lenders.

7.11 Commingling of Deposit Accounts and Accounts. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.

7.12 Financial Covenants.

(a) Leverage Ratio of the Borrower. (i) On each Quarterly Testing Date using the
Consolidated Funded Debt of the Borrower outstanding on such day and using
Consolidated EBITDA of the Borrower as of such day, (ii) on the date of each
acquisition or disposition of limited partnership units of an MLP or of any
Specified Acquisition using the Consolidated Funded Debt of the Borrower that
will be outstanding after giving effect to such acquisition or disposition and
using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
most recently ending prior to such acquisition or disposition for which
financial statements contemplated by Section 6.02(b) are available to the
Borrower (and giving pro forma effect to such acquisition or disposition as
provided in the definition of Consolidated EBITDA of the Borrower), and (iii) on
each date on which the Borrower makes a distribution permitted under
Section 7.05, after giving effect thereto and using Consolidated EBITDA of the
Borrower for the four Fiscal Quarter period most recently ending prior to such
date for which financial statements contemplated by Section 6.02(b) are
available to the Borrower, the Leverage Ratio of the Borrower will not exceed
(A) 5.5 to 1.0 at any time other than during a Specified Acquisition Period and
(B) 6.0 to 1.0 during a Specified Acquisition Period.

(b) Fixed Charge Coverage Ratio. On each Quarterly Testing Date, the ratio of
(i) Consolidated EBITDA of the Borrower for each period of four consecutive
Fiscal Quarters to (ii) Consolidated Fixed Charges for such period will not be
less than 1.5 to 1.0.

 

87



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(c) Value to Loan Ratio. The ratio as of any date of (i) Value on such date to
(ii) the outstanding principal amount of Loans, LC Obligations, the principal
amount of the Term Loans and any Term Loan Refinancing Indebtedness, for so long
as the Senior Note Obligations or any Senior Note Refinancing Indebtedness are
required pursuant to the terms of the Indenture or the documentation governing
the Senior Note Refinancing Indebtedness to be equally and ratably secured with
the Term Loan Obligations, the principal amount of the Senior Notes or Senior
Note Refinancing Indebtedness, the principal amount of any Indebtedness secured
pursuant to clause (iv) of Section 7.02(p), and Hedging Termination Value of
Lender Hedging Obligations and Other Hedging Obligations on such date, will
never be less than 2.0 to 1.0.

7.13 Amendments or Waivers of Certain Agreements; Material Contracts. Except in
connection with the transactions described in Section 7.04(d), the Borrower
shall not, and shall not permit any other Restricted Person to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its material rights under any organizational document (other than a
change in domicile to Delaware or as otherwise permitted hereunder), the Merger
Agreement or any material agreement, judgment, license or permit after the
Restatement Effective Date that could reasonably be expected to have a Material
Adverse Effect without in each case obtaining the prior written consent of
Majority Lenders to such amendment, restatement, supplement or other
modification or waiver.

7.14 Sales and Lease-Back Transactions. The Borrower shall not, and shall not
permit any other Restricted Person to, directly or indirectly, enter any Sale
and Lease—Back Transaction.

7.15 Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving 15 days prior
written notice thereof to the Administrative Agent.

7.16 Tax Status. The Borrower shall not, and shall not permit any other
Restricted Person existing as of the Restatement Effective Date to, take any
action that would result in a change in the tax pass-through status of any
Restricted Person existing as of the Restatement Effective Date.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each, an “Event of Default”):

(a) Any Restricted Person fails to pay the principal component of any Loan or
any reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;

 

88



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(c) Any event defined as a “default” or “event of default” in any Loan Document
(other than this Agreement) occurs, and the same is not remedied within the
applicable period of grace (if any) provided in such Loan Document;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or Article VII;

(e) Any Restricted Person fails (other than as referred to in Sections 8.01(a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after the
earlier of (i) a Responsible Officer of the Borrower becomes aware of such
failure or (ii) notice of such failure is given by the Administrative Agent to
the Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

(g) (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under
Section 9.10)) or the satisfaction in full of all Obligations, (ii) any Loan
Document shall be declared null and void, (iii) the Borrower or any Restricted
Person shall repudiate in writing its obligations under any Loan Document to
which it is party, (iv) the Borrower or any Restricted Person shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability under any Loan Document to which it is party,
or (v) any Collateral Document ceases to be in full force and effect (other than
as expressly permitted hereunder or thereunder by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof), or the Collateral
Agent shall not have or shall cease to have, or any Restricted Person shall
assert in writing that the Collateral Agent shall not have or shall cease to
have, a valid and perfected Lien in any Collateral purported to be covered by
the Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the Collateral
Agent to take any action within its control;

(h) (i) The Borrower, any of its Subsidiaries or any Unrestricted Person
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Hedging
Contracts, but including the Senior Note Obligations and Indebtedness under the
Term Loan Credit Agreement) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 in respect of the Borrower or any of its Subsidiaries or of more
than $50,000,000 in respect of an

 

89



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

MLP, the Company, any Drop Down Entity or any of their respective subsidiaries,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, following any applicable cure period, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Hedging Contract an Early Termination Date (as
defined in such Hedging Contract) resulting from (A) any event of default under
such Hedging Contract as to which the Borrower or any Subsidiary or any
Unrestricted Person is the Defaulting Party (as defined in such Hedging
Contract) or (B) any Termination Event (as defined in such Hedging Contract)
under such Hedging Contract as to which the Borrower or any Subsidiary or any
Unrestricted Person is an Affected Party (as so defined) and, in either event,
the Hedging Termination Value owed by the Borrower or such Subsidiary or such
Unrestricted Person to a single counterparty as a result thereof is greater than
$10,000,000 in respect of the Borrower or any of its Subsidiaries or greater
than $50,000,000 in respect of an MLP, the Company, any Drop Down Entity, or any
of their respective subsidiaries, for such Hedging Contract and, in the case of
a Termination Event under clause (ii)(B), any Hedging Termination Value payable
by the Borrower, any of its Subsidiaries or an MLP, the Company, any Drop Down
Entity, or any of their respective subsidiaries is not paid when due;

(i) Either (i) an “accumulated funding deficiency” or failure to meet applicable
minimum “funding standards” (each as defined in Section 412(a) of the Code) in
excess of $10,000,000 exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, or (ii) a Termination
Event occurs which could reasonably be expected to result in a liability to the
Borrower or any Restricted Subsidiary in an amount in excess of $10,000,000;

(j) The Borrower, any of its Subsidiaries or any Material Unrestricted Person:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

 

90



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of more than $10,000,000 in respect of the Borrower or any of its Subsidiaries
or of more than $50,000,000 in respect of an MLP, the Company, any Drop Down
Entity, or any of their respective subsidiaries (in each case not covered by
insurance or third party indemnification obligations satisfactory to the
Administrative Agent), unless the same is discharged within sixty (60) days
after the date of entry thereof or an appeal or appropriate proceeding for
review thereof is taken within such period and a stay of execution pending such
appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, and such writ
or warrant of attachment or any similar process is not stayed or released within
sixty (60) days after the entry or levy thereof or after any stay is vacated or
set aside;

(k) Any Change of Control occurs; or

(l) Except as permitted in the Applicable MLP Credit Agreement, an MLP shall, or
shall permit any of its subsidiaries to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any of its subsidiaries to (i) pay dividends or make any other
distributions on any of such subsidiary’s Equity Interests owned by such MLP or
any other subsidiary, (ii) repay or prepay any Indebtedness owed by such
subsidiary to such MLP or any subsidiary of such MLP, (iii) make loans or
advances to such MLP or any subsidiary of such MLP, or (iv) transfer any of its
property or assets to such MLP or any subsidiary of such MLP other than
restrictions that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement; provided, that (1) the
foregoing shall not apply to customary restrictions or conditions imposed by
law, restrictions contained in the applicable MLP Limited Partnership Agreement
as in effect on the Restatement Effective Date, the Applicable MLP Credit
Agreement, any other applicable MLP Credit Document, any documents governing
Indebtedness assumed as part of a Transfer or Drop Down, or to any such
restrictive provisions that are no less favorable to the Lenders than those
contained in agreements similar to any such agreements, (2) the foregoing shall
not apply to any customary restrictions on distributions that become effective
upon the occurrence of a default or event of default under any financing
agreement to which such MLP or any subsidiary of such MLP is a party, so long as
such restrictions are on terms no less favorable to the Lenders than similar
restrictions under the Applicable MLP Credit Agreement, and (3) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any subsidiary of such MLP pending such sale, provided
such restrictions and conditions apply to the subsidiary of such MLP that is
sold and such sale is permitted under the Applicable MLP Credit Agreement,
except as otherwise approved by the General Partner.

 

91



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the Commitments, the Swingline Commitment and any obligation of the
LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the Commitments, the
Swingline Commitment and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including amounts received from the
Collateral Agent under the Collateral Documents) shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the LC Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

92



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Matured LC Obligations, other Obligations and
Lender Hedging Obligations, ratably among the Lenders, any Affiliate of a Lender
(in respect of Lender Hedging Obligations) and the LC Issuer in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of the remaining portion of the Lender Hedging Obligations
and the remaining portion of the Obligations, whether constituting unpaid
principal of the Loans and Matured LC Obligations or other amounts, and to the
Administrative Agent for the account of the LC Issuer to Cash Collateralize that
portion of LC Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders, any Affiliate of a Lender (in respect of
Lender Hedging Obligations) and the Administrative Agent for the account of the
LC Issuer in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
LC Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the LC Issuer hereby
irrevocably appoints Credit Suisse AG to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender irrevocably authorizes and
directs the Administrative Agent to (a) upon the request of the Borrower in
connection with any incurrence of Term Loan Refinancing Indebtedness, enter into
one or more amendments to the Collateral Documents as may be agreed between the
Borrower and the Administrative Agent to effectuate the Term Loan Refinancing
Indebtedness, (b) upon the request of the Borrower in connection with the
incurrence of Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness, enter into intercreditor arrangements with the agent or lenders in
respect of such Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness to reflect the pari passu or junior nature of the Lien securing the
Collateral in respect of such Senior Note Refinancing Indebtedness or Term Loan
Refinancing Indebtedness, and (c) upon the request of the Borrower in connection
with any incurrence of Indebtedness pursuant to Section 7.01(l), enter into any
amendments to any Collateral Document to include such Indebtedness as a secured
obligation thereunder or any intercreditor arrangements with the trustee, agent
or lenders in respect of such Indebtedness to reflect the pari passu or junior
nature of the Lien securing the Collateral in respect of such Indebtedness. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the LC Issuer, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.

 

93



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set

 

94



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in New York, or an Affiliate of any such
bank with an office in New York. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC

 

95



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Cash Collateral until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the LC Issuer directly, until
such time as the Majority Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Credit Suisse AG as Administrative Agent pursuant to this
Section shall also constitute the resignation, subject to Section 10.06(h), of
Credit Suisse AG (or its Affiliate or branch then serving that either such
capacity) as LC Issuer and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring LC Issuer and Swingline Lender, (ii) the retiring LC
Issuer and Swingline Lender shall, subject to Section 10.06(h), be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor LC Issuer shall use commercially
reasonable efforts to issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or use commercially
reasonable efforts to make other arrangement satisfactory to the retiring LC
Issuer to effectively assume the obligations of the retiring LC Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arranger, or other Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as an
Administrative Agent, a Lender or the LC Issuer hereunder.

 

96



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty and Collateral Matters. The Lenders hereby authorize U.S. Bank
National Association to act as Collateral Agent under the Collateral Agency
Agreement and the Pledge Agreement authorize the Administrative Agent to execute
the Collateral Agency Agreement on their behalf. Collateral may be released from
the Lien and security interest created by the Collateral Documents and
Guarantors may be released from their obligations under the Guaranty at any time
or from time to time in accordance with the provisions of the Collateral
Documents or as provided hereby. Upon the request of the Borrower, in connection
with any transaction otherwise permitted hereunder, the Administrative Agent
and/or the Collateral Agent is authorized to release Collateral that is sold,
conveyed or disposed of (or whose owner ceases to be a Subsidiary) and
Guarantors that cease to be Restricted Persons or otherwise cease to be required
to be Guarantors under the Loan Documents, in each case, pursuant to a
transaction permitted by this Agreement. Upon receipt of such request, the
Administrative Agent and/or the Collateral Agent shall (and the Lenders
irrevocably authorize the Administrative Agent and the Collateral Agent to)
execute, deliver or acknowledge any necessary or proper instruments of
termination, satisfaction or release to release (i) any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted Person
as a result of a transaction permitted

 

97



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

hereunder and (ii) any Liens on Collateral that is disposed of (or whose owner
ceases to be a Subsidiary), in each case, pursuant to a transaction permitted by
this Agreement. Upon request by the Administrative Agent at any time, the
Majority Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty or to release any
Collateral from the Collateral Documents, in either case, pursuant to this
Section 9.10.

9.11 Release With Respect to Senior Note Obligations. At any time that the
Senior Note Obligations are no longer required, pursuant to the terms of the
Indenture, to be equally and ratably secured with the Obligations, the Lenders
authorize each of the Administrative Agent and the Collateral Agent to, at the
Borrower’s request, enter into such amendments, releases, terminations or other
instruments in connection with the Loan Documents as may be necessary or
reasonably requested to reflect that the Senior Note Obligations are no longer
equally and ratably secured.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Restricted Person therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Restricted
Person, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Obligation, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Leverage Level that would result in a reduction of any interest rate
on any Loan or any fee payable hereunder without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Majority Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or letter of
credit fees at the Default Rate;

 

98



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(e) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release all or substantially all of the Guarantors from the Guaranty or
release all or substantially all of the Collateral from the Collateral
Documents;

and, provided further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the LC Issuer in addition to the Lenders required
above, affect the rights or duties of the LC Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except to the extent the consent of such Lender would be required under clause
(b), (c), (d) or (e) of this Section 10.01.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the LC
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 3; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

99



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Restricted Persons, the
Administrative Agent, the LC Issuer, and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the LC Issuer may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the LC Issuer.

(e) Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the LC Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

100



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the LC Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
LC Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the LC Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swingline
Lender and the LC Issuer, and each Related Party of any of the foregoing Persons
(each such Person, an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related out-of-pocket
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Restricted Person arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the LC Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Liability under Environmental Law related in any
way to the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine
assessed by the

 

101



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

United States Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by the Administrative
Agent or any Lender as a result of the funding of Loans, the issuance of Letters
of Credit, or the acceptance of payments under the Loan Documents, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Restricted
Person, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
(i) such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Restricted Person against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Restricted Person has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, and (ii) and, if the Borrower has complied with its obligations
under Section 2.17, such indemnity for the Swingline Lender or the LC Issuer
shall not include losses incurred by the Swingline Lender or the LC Issuer due
to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Loans under Section 2.02(d) or LC Obligations under
Section 2.09(c) or to make Loans under Section 2.09(a) (it being understood that
this proviso shall not affect the Swingline Lender’s or the LC Issuer’s rights
against any Defaulting Lender).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer, the Swingline Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuer, the Swingline Lender, or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
and as if no Lender were a Defaulting Lender) of such unpaid amount, provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swingline Lender, or the LC
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Swingline Lender, or LC Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.14(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

102



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the LC Issuer or any Lender, or
the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the LC Issuer that issues any Letter of Credit), Participants to
the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the LC Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

103



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Obligations) at the
time owing to it); provided that, except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed) (provided that the Borrower shall be
deemed to have consented to any such assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof); provided, further, that simultaneous
assignments by or to two or more Approved Funds shall be combined for purposes
of determining whether the minimum assignment requirement is met;

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(ii) any assignment of a Commitment must be approved by the Administrative
Agent, the Swingline Lender and the LC Issuer (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

(iii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, which the Administrative Agent may waive or reduce in its sole
discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(e).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to

 

104



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower, the Swingline Lender, the LC
Issuer or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any

 

105



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as LC Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Credit Suisse AG assigns all of its
Commitment and Loans pursuant to subsection (b) above, Credit Suisse AG (or any
of its Affiliates or branches then serving as LC Issuer or Swingline Lender)
may, upon 30 days’ notice to the Borrower and the Lenders, resign as LC Issuer
or Swingline Lender, as the case may be. In the event of any such resignation,
the Borrower shall be entitled to appoint from among the Lenders a successor LC
Issuer and a successor Swingline Lender hereunder; provided, however, that
(i) no failure by the Borrower to appoint any such successor shall affect the
resignation of Credit Suisse AG (or such Affiliate or branch) as LC Issuer and
Swingline Lender and (ii) no such appointment will become effective without the
consent of the Lender so appointed. If Credit Suisse AG (or such affiliate or
branch) resigns as LC Issuer or Swingline Lender, it shall retain all the rights
and obligations of the LC Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as LC Issuer and all LC
Obligations with respect thereto

 

106



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(including the right to require the Lenders to make ABR Loans or fund risk
participations in Matured LC Obligations pursuant to Section 2.09) and all
rights and obligations of the Swingline Lender with respect to Swingline Loans
outstanding as of the effective date of its resignation as Swingline Lender.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives, including any numbering, administration or settlement service
providers, (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
or to any such regulatory authority in accordance with such Lender’s regulatory
compliance policy, (c) to the extent required by applicable laws or regulations
or by subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the LC Issuer or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the Restatement Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this

 

107



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the LC Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the LC Issuer or their respective Affiliates may have. Each Lender and the LC
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

108



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to
Section 3.02, (iv) any Lender requests reimbursement for amounts owing under
Section 3.05 (in a disproportionate manner relative to other Lenders), (v) any
Lender is a Defaulting Lender or (vi) any Lender has refused to consent to any
waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Majority Lenders, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

109



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER

 

110



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower will comply with reasonable requests of any Lender for such
information.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

10.19 Amendment and Restatement. Effective on the Restatement Effective Date,
this Agreement amends and restates (and does not release or novate) the
Revolving Credit Loans (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement, but in no event shall such adjustment of any
Eurodollar Loans entitle any Lender to any reimbursement under Section 3.05
hereof; provided that the foregoing is not intended to relieve the Borrower for
paying any such costs to lenders under the Existing Credit Agreement to the
extent such lenders are not Lenders under this Agreement.

10.20 Separateness. The Lenders acknowledge (i) the separateness as of the
Restatement Effective Date of each MLP, the Company and each Drop Down Entity
and their respective subsidiaries from the Borrower and each other Restricted
Person, (ii) that the lenders and noteholders under credit agreements with each
MLP, the Company and each Drop Down Entity and their respective subsidiaries
have likely advanced funds thereunder in reliance upon the separateness of such
MLP, the Company or such Drop Down Entity and their respective subsidiaries from
the Borrower and each other Restricted Person, (iii) that each MLP, the Company
and each Drop Down Entity and their respective subsidiaries has assets and
liabilities that are separate from those of the Borrower and the other
Restricted Persons, (iv) that the Loans and other obligations owing under the
Loan Documents have not been guaranteed by either MLP, the Company and each Drop
Down Entity or any of their respective subsidiaries, and (v) that, except as
other Persons may expressly assume or guarantee any of the Loan Documents or
obligations thereunder, the Lenders shall look solely to the Borrower and its
property and assets and the property and assets of the other Restricted Persons,
and any property pledged as Collateral with respect to the Loan Documents, for
the repayment of any amounts payable pursuant to the Loan Documents and for
satisfaction of any obligations owing to the Lenders under the Loan Documents
and that none of ETP, Regency, the Company or any Drop Down Entity or any of
their respective subsidiaries is personally liable to the Lenders for any
amounts payable, or any liability, under the Loan Documents.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

111